Exhibit 10.12

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

Dated as of March 29, 2005

 

by and among

 

HERITAGE PROPERTY INVESTMENT TRUST, INC.,

as Borrower,

 

WACHOVIA CAPITAL MARKETS, LLC,

as Arranger,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

Each of

DEUTSCHE BANK TRUST COMPANY AMERICAS

and

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agents,

 

Each of

BANK OF AMERICA, NATIONAL ASSOCIATION

and

COMMERZBANK AKTIENGESELLSCHAFT, NEW YORK BRANCH,

as Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

 

 

Section 1.1. Definitions.

1

 

Section 1.2.  General; References to Times.

26

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

26

 

 

 

Article II. Credit Facility

27

 

 

 

 

Section 2.1. Revolving Loans

27

 

Section 2.2. Bid Rate Loans.

27

 

Section 2.3. Swingline Loans.

31

 

Section 2.4. Letters of Credit.

33

 

Section 2.5. Rates and Payment of Interest on Loans.

37

 

Section 2.6. Number of Interest Periods.

38

 

Section 2.7. Repayment of Loans.

38

 

Section 2.8. Prepayments.

38

 

Section 2.9. Continuation.

39

 

Section 2.10. Conversion.

39

 

Section 2.11. Notes.

40

 

Section 2.12. Voluntary Reductions of the Commitment.

40

 

Section 2.13. Extension of Termination Date.

41

 

Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

41

 

Section 2.15. Amount Limitations.

41

 

Section 2.16. Increase of Commitments.

42

 

 

 

Article III. Payments, Fees and Other General Provisions

42

 

 

 

 

Section 3.1. Payments.

42

 

Section 3.2. Pro Rata Treatment.

43

 

Section 3.3. Sharing of Payments, Etc.

44

 

Section 3.4. Several Obligations.

44

 

Section 3.5. Minimum Amounts.

44

 

Section 3.6. Fees.

45

 

Section 3.7. Computations.

46

 

Section 3.8. Usury.

46

 

Section 3.9. Agreement Regarding Interest and Charges.

46

 

Section 3.10. Statements of Account.

46

 

Section 3.11. Defaulting Lenders.

47

 

Section 3.12. Taxes.

48

 

 

 

Article IV. Yield Protection, Etc.

50

 

 

 

 

Section 4.1. Additional Costs; Capital Adequacy.

50

 

Section 4.2. Suspension of LIBOR Loans.

51

 

Section 4.3. Illegality.

52

 

Section 4.4. Compensation.

52

 

Section 4.5. Affected Lenders.

52

 

O-i

--------------------------------------------------------------------------------


 

 

Section 4.6. Treatment of Affected Loans.

53

 

Section 4.7. Change of Lending Office.

53

 

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

54

 

 

 

Article V. Conditions Precedent

54

 

 

 

 

Section 5.1. Initial Conditions Precedent.

54

 

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

56

 

 

 

Article VI. Representations and Warranties

57

 

 

 

 

Section 6.1. Representations and Warranties.

57

 

Section 6.2. Survival of Representations and Warranties, Etc.

62

 

 

 

Article VII. Affirmative Covenants

63

 

 

 

 

Section 7.1. Preservation of Existence and Similar Matters.

63

 

Section 7.2. Compliance with Applicable Law.

63

 

Section 7.3. Maintenance of Property.

63

 

Section 7.4. Conduct of Business.

63

 

Section 7.5. Insurance.

63

 

Section 7.6. Payment of Taxes and Claims.

64

 

Section 7.7. Visits and Inspections.

64

 

Section 7.8. Use of Proceeds; Letters of Credit.

64

 

Section 7.9. Environmental Matters.

65

 

Section 7.10. Books and Records.

65

 

Section 7.11. Further Assurances.

65

 

Section 7.12. New Subsidiaries/Guarantors.

65

 

Section 7.13. REIT Status.

66

 

Section 7.14. Exchange Listing.

66

 

 

 

Article VIII. Information

66

 

 

 

 

Section 8.1. Quarterly Financial Statements.

67

 

Section 8.2. Year-End Statements.

67

 

Section 8.3. Compliance Certificate.

67

 

Section 8.4. Other Information.

68

 

Section 8.5. Delivery of Documents.

70

 

 

 

Article IX. Negative Covenants

70

 

 

 

 

Section 9.1. Financial Covenants.

70

 

Section 9.2. Restricted Payments.

71

 

Section 9.3. Certain Permitted Investments.

72

 

Section 9.4. Liens; Negative Pledges; Other Matters.

73

 

Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements.

73

 

Section 9.6. Fiscal Year.

74

 

Section 9.7. Modifications to PMCC Documents; Limitations on Modifications to
Loan Documents.

74

 

Section 9.8. Modifications of Organizational Documents.

75

 

Section 9.9. Transactions with Affiliates.

75

 

O-ii

--------------------------------------------------------------------------------


 

 

Section 9.10. ERISA Exemptions.

75

 

 

 

Article X. Default

75

 

 

 

 

Section 10.1. Events of Default.

75

 

Section 10.2. Remedies Upon Event of Default.

79

 

Section 10.3. Remedies Upon Default.

80

 

Section 10.4. Allocation of Payments.

80

 

Section 10.5. Collateral Account.

81

 

Section 10.6. Performance by Agent.

82

 

Section 10.7. Rights Cumulative.

82

 

 

 

Article XI. The Agent

82

 

 

 

 

Section 11.1. Authorization and Action.

82

 

Section 11.2. Agent’s Reliance, Etc.

83

 

Section 11.3. Notice of Defaults.

84

 

Section 11.4. Wachovia as Lender.

84

 

Section 11.5. Approvals of Lenders.

84

 

Section 11.6. Lender Credit Decision, Etc.

85

 

Section 11.7. Indemnification of Agent.

85

 

Section 11.8. Successor Agent.

86

 

Section 11.9. Titled Agents.

87

 

 

 

Article XII. Miscellaneous

87

 

 

 

 

Section 12.1. Notices.

87

 

Section 12.2. Expenses.

88

 

Section 12.3. Setoff.

89

 

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

89

 

Section 12.5. Successors and Assigns.

90

 

Section 12.6. Amendments.

93

 

Section 12.7. Nonliability of Agent and Lenders.

95

 

Section 12.8. Confidentiality.

95

 

Section 12.9. Indemnification.

96

 

Section 12.10. Termination; Survival.

98

 

Section 12.11. Severability of Provisions.

98

 

Section 12.12. GOVERNING LAW.

98

 

Section 12.13. Patriot Act.

99

 

Section 12.14. Counterparts.

99

 

Section 12.15. Obligations with Respect to Loan Parties.

99

 

Section 12.16. Limitation of Liability.

99

 

Section 12.17. Entire Agreement.

99

 

Section 12.18. Construction.

100

 

 

 

 

 

 

SCHEDULE 1.1(A)

List of Loan Parties

 

SCHEDULE 6.1.(b)

Ownership Structure

 

SCHEDULE 6.1.(f)

Title to Properties; Liens

 

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

 

 

O-iii

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.(h)

Litigation

 

SCHEDULE 6.1.(w)

Eligible Properties

 

 

 

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

 

EXHIBIT B

Form of Designation Agreement

 

EXHIBIT C

Form of Notice of Borrowing

 

EXHIBIT D

Form of Notice of Continuation

 

EXHIBIT E

Form of Notice of Conversion

 

EXHIBIT F

Form of Notice of Swingline Borrowing

 

EXHIBIT G

Form of Swingline Note

 

EXHIBIT H

Form of Bid Rate Quote Request

 

EXHIBIT I

Form of Bid Rate Quote

 

EXHIBIT J

Form of Bid Rate Quote Acceptance

 

EXHIBIT K

Form of Revolving Note

 

EXHIBIT L

Form of Bid Rate Note

 

EXHIBIT M

Form of Opinion of Counsel

 

EXHIBIT N

Form of Compliance Certificate

 

EXHIBIT O

Form of Guaranty

 

 

O-iv

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of March 29, 2005 by and among
HERITAGE PROPERTY INVESTMENT TRUST, INC., a corporation formed under the laws of
the State of Maryland (the “Borrower”), WACHOVIA CAPITAL MARKETS, LLC, as
Arranger (the “Arranger”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, each
of DEUTSCHE BANK TRUST COMPANY AMERICAS and KEYBANK NATIONAL ASSOCIATION, as
Syndication Agents (each a “Syndication Agent”), each of BANK OF AMERICA,
NATIONAL ASSOCIATION and COMMERZBANK AKTIENGESELLSCHAFT, NEW YORK BRANCH, as
Documentation Agents (each a “Documentation Agent”), and each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5.(d).

 

WHEREAS, the Agent and the Lenders desire to make available to the Borrower a
revolving credit facility in the initial amount of $400,000,000, which will
include a $50,000,000 letter of credit subfacility and a $50,000,000 swingline
subfacility, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 


ARTICLE I. DEFINITIONS


 


SECTION 1.1.  DEFINITIONS.


 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

 

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.

 

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United

 

--------------------------------------------------------------------------------


 

States of America to residents of the United States of America). Any change in
such maximum rate shall result in a change in Adjusted LIBOR on the date on
which such change in such maximum rate becomes effective.

 

“Adjusted Combined Total Asset Value” means Combined Total Asset Value
determined exclusive of assets that are owned by Excluded Subsidiaries or
Unconsolidated Affiliates.

 

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower.  For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise. 
The Affiliates of a Person shall include any officer or director of such
Person.  In no event shall the Agent or any Lender be deemed to be an Affiliate
of the Borrower.

 

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in  the table set forth below (each a “Level”).  Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level in such table shall effect a change in the Applicable Margin on
the Business Day on which such change occurs.  During any period that the
Borrower has received Credit Ratings that are not equivalent, the Applicable
Margin shall be determined by the higher of such two Credit Ratings.  During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating.  During any period for which the Borrower has received a Credit Rating
from neither Rating Agency, then the Applicable Margin shall be determined based
on Level 5.  As of the Agreement Date, and thereafter until changed as provided
above, the Applicable Margin is determined based on Level 4.

 

Level

 

Borrower’s Credit Rating
(S&P/Moody’s)

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

A-/A3

 

0.55

%

0.0

%

2

 

BBB+/Baa1

 

0.60

%

0.0

%

3

 

BBB/Baa2

 

0.70

%

0.0

%

4

 

BBB-/Baa3

 

0.80

%

0.0

%

5

 

< BBB-/Baa3

 

1.15

%

0.25

%

 

2

--------------------------------------------------------------------------------


 

“Arranger” means Wachovia Capital Markets, LLC, together with its successors and
permitted assigns.

 

“Assignee” has the meaning given that term in Section 12.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A or such other form reasonably acceptable to the Agent, such Lender
and such Assignee.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

 

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.

 

“Bid Rate Note” has the meaning given that term in Section 2.11.(b).

 

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

 

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Bradley OP” means Bradley Operating Limited Partnership, a Delaware limited
partnership.

 

“Bradley OP Note Indenture” means, collectively, the Indenture dated as of
November 24, 1997 between the Bradley OP and LaSalle National Bank, as Trustee
(the “Trustee”), together with the Supplemental Indenture No. 1 dated as of
November 24, 1997

 

3

--------------------------------------------------------------------------------


 

pursuant to which the Bradley OP issued $100,000,000 7.0% Notes due 2004, the
Supplemental Indenture No. 2 dated as of January 28, 1998 pursuant to which the
Bradley OP issued $100,000,000 7.2% Notes due 2008 and the Supplemental
Indenture No. 3 dated as of March 10, 2000 pursuant to which the Bradley OP
issued $75,000,000 8.875% Notes due 2006.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Borrower and its
Subsidiaries and a proportionate share of all Properties of all Unconsolidated
Affiliates.

 

“Capitalization Rate” means 8.50%.

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United  States of America or any State thereof and rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, in each case with maturities of not more than one year from
the date acquired; and (e) investments in money market funds registered under
the Investment Company Act of 1940, as amended, which have net assets of at
least $500,000,000 and at least 85% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.

 

4

--------------------------------------------------------------------------------


 

“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.

 

“Combined” means with reference to any term defined or used herein, that term as
applied to the accounts of all or a portion of the Combined Group combined in
accordance with GAAP.

 

“Combined Adjusted EBITDA” means, for any given period, (a) the EBITDA of the
Combined Group determined on a Combined basis for such period, minus (b) Capital
Reserves for such period.

 

“Combined Group” means the Borrower, the Operating Partnerships and each other
Subsidiary of the Borrower or either of the Operating Partnerships, from time to
time in existence, and shall include, as the context requires, Unconsolidated
Affiliates of the Borrower.

 

“Combined Secured Indebtedness” means, with respect to a Person as of any given
date, the aggregate principal amount of all Indebtedness of such Person
outstanding at such date and that is secured in any manner by any Lien, and in
the case of the Borrower, shall include (without duplication) the Borrower’s pro
rata share of the Combined Secured Indebtedness of its Unconsolidated
Affiliates.

 

“Combined Secured Recourse Indebtedness” means all Combined Secured Indebtedness
that is not Nonrecourse Indebtedness.

 

“Combined Tangible Net Worth” means, as of a given date, (a) the stockholders’
equity of the Combined Group, plus (b) accumulated depreciation and
amortization, minus (c) the following (to the extent reflected in determining
stockholders’ equity of the Combined Group): (i) the amount of any write-up in
the book value of any assets contained in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (ii) all amounts appearing on the assets side of any such balance
sheet for assets which would be classified as intangible assets under GAAP, all
determined on a Combined basis.

 

“Combined Total Asset Value” means the sum of all of the following of the
Combined Group determined on a Combined basis in accordance with GAAP applied on
a consistent basis: (a) cash, cash equivalents and marketable securities, plus
(b) with respect to each Property owned by the Borrower or any Subsidiary for
two or more fiscal quarters (other than a Development Property or Unimproved
Land), the quotient of (i) Net Operating Income attributable to such Property
for the period of two consecutive prior fiscal quarters most recently ended
times 2, divided by (ii) the Capitalization Rate, plus (c) the GAAP book value
of Properties acquired during the most recent period of two consecutive fiscal
quarters, plus (d) Construction-in-Process until the earlier of the (i) one year
anniversary date of project completion or (ii) the fiscal quarter after a
Property achieves an Occupancy Rate of 80%, plus (e) the GAAP book value of
Unimproved Land, Mortgage Receivables and other promissory notes.  The
Borrower’s pro rata share of assets held by Unconsolidated Affiliates (excluding
assets of the type described in the immediately preceding clause (a)) will be
included in

 

5

--------------------------------------------------------------------------------


 

Combined Total Asset Value calculations consistent with the above described
treatment for wholly owned assets.  For purposes of determining Combined Total
Asset Value, Net Operating Income from Properties acquired or disposed of by the
Borrower, any Subsidiary or any Unconsolidated Affiliate during the immediately
preceding period of two consecutive fiscal quarters of the Borrower shall be
excluded.

 

“Combined Total Indebtedness” means all Indebtedness of the Combined Group
determined on a Combined basis and in the case of the Borrower, shall include
(without duplication) the Borrower’s pro rata share of the Indebtedness of its
Unconsolidated Affiliates.

 

“Combined Unsecured Indebtedness” means Indebtedness which is not Combined
Secured Indebtedness.

 

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Lender then acting as Agent) or participate in (in the
case of the other Lenders) Letters of Credit pursuant to Section 2.4.(a) and
2.4.(i), respectively (but in the case of the Lender acting as the Agent
excluding the aggregate amount of participations in the Letters of Credit held
by the other Lenders), and (c) to participate in Swingline Loans pursuant to
Section 2.3.(e), in each case, in an amount up to, but not exceeding, the amount
set forth for such Lender on its signature page hereto as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be reduced from time to time pursuant to
Section 2.12. or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.5.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve months from any date of
determination.

 

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs (but exclusive of improvements to be paid by tenants or
parties other than the Borrower or its Subsidiaries)), as reasonably determined
by the Borrower in good faith.

 

6

--------------------------------------------------------------------------------


 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.10.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion or Continuation of a Loan and (c) the issuance of a
Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning given that term in Section 3.11.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include any Lender).

 

“Designated Lender” means a special purpose corporation which is sponsored by a
Lender, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or A-1 (or the then equivalent grade)

 

7

--------------------------------------------------------------------------------


 

by S&P that, in either case, (a) is organized under the laws of the United
States of America or any state thereof, (b) shall have become a party to this
Agreement pursuant to Section 12.5.(e) and (c) is not otherwise a Lender.

 

“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obligation of the Borrower to repay Bid Rate Loans made by a Designated Lender.

 

“Designating Lender” has the meaning given that term in Section 12.5.(e).

 

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Agent, substantially in the form of
Exhibit B or such other form as may be agreed to by such Lender, such Designated
Lender and the Agent.

 

“Development Property” means a Property under development at the date of
determination that has not achieved an Occupancy Rate of at least 80%, or on
which the improvements (other than tenant improvements on unoccupied space)
related to the development of such Property have not been completed. A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least 12 months shall cease to constitute a Development
Property notwithstanding the fact that such Property has not achieved an
Occupancy Rate of at least 80%.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis, in accordance with GAAP, exclusive of the following (but
only to the extent included in the determination of such net income (loss)):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense; and (iv) extraordinary or non-recurring gains and losses; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.  EBITDA
shall be adjusted to remove any impact from amortization of intangibles pursuant
to Statement of Financial Accounting Standards number 141.

 

“Effective Date” means the later of: (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is, at the time of determination: (i) 
a Lender or an affiliate of a Lender; (ii) a commercial bank, trust, trust
company, insurance company, investment bank or pension fund organized under the
laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000; (iii) a savings and loan association or
savings bank organized under the laws of the United States of America, or any
state thereof, and having a tangible net worth of at least $500,000,000; or
(iv) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a

 

8

--------------------------------------------------------------------------------


 

branch or agency located in the United States of America.  Notwithstanding the
foregoing, while an Event of Default under subsection (a), (b), (e), (f) or (g)
of Section 10.1. exists, “Eligible Assignee” shall mean any Person that is not
an individual.

 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as (i) a retail property or
(ii) an office property; (b) such Property is owned, or leased under a Ground
Lease, by the Borrower and/or a Guarantor; (c) neither such Property, nor any
interest of the Borrower or any Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types referred to in clauses (a) through (e)
of the definition of Permitted Liens) or a Negative Pledge; (d) if such Property
is owned or leased by a Guarantor (i) none of the Borrower’s direct or indirect
ownership interest in such Guarantor is subject to any Lien (other than
Permitted Liens of the types referred to in clauses (a) through (e) of the
definition of Permitted Liens) or to a Negative Pledge; and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person: (x) to
sell, transfer or otherwise dispose of such Property and (y) to create a Lien on
such Property as security for Indebtedness of the Borrower or such Guarantor, as
applicable; and (e) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

9

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Combined Secured Indebtedness of such
Subsidiary and (b) which is prohibited from Guarantying the Indebtedness of any
other Person pursuant to (i) any document, instrument or agreement evidencing
such Combined Secured Indebtedness or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Combined
Secured Indebtedness.

 

“Existing Credit Agreement” means that certain Revolving Credit Agreement and
Guaranty dated as of April 29, 2002 among the Operating Partnerships, each of
the financial institutions party thereto as “Lenders”, Fleet National Bank, as
Administrative Agent, and the other parties thereto.

 

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Borrower’s Credit Rating
(S&P/Moody’s)

 

Facility Fee

 

1

 

A-/A3

 

0.125

%

2

 

BBB+/Baa1

 

0.150

%

3

 

BBB/Baa2

 

0.150

%

4

 

BBB-/Baa3

 

0.200

%

5

 

< BBB-/Baa3

 

0.250

%

 

As of the Agreement Date, and thereafter until any change in the Level as
provided in the definition of “Applicable Margin”, the Facility Fee equals
0.200%.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or the NASDAQ National Market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete

 

10

--------------------------------------------------------------------------------


 

the transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Combined Group determined on a Combined basis for such period, (b) all regularly
scheduled principal payments made with respect to Combined Total Indebtedness
during such period, other than any balloon, bullet or similar principal payment
which repays such Indebtedness in full, and (c) all Preferred Dividends paid
during such period.  The Borrower’s pro rata share of the Fixed Charges of
Unconsolidated Affiliates of the Borrower shall be included in determinations of
Fixed Charges.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures.  Adjustments for
unconsolidated entities will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental,

 

11

--------------------------------------------------------------------------------


 

quasi-governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau, commission, board, department or other entity (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantor” means the Operating Partnerships and any other Person that is a
party to the Guaranty as a “Guarantor” and in any event shall include each
Material Subsidiary (unless an Excluded Subsidiary) and each other Subsidiary
(unless an Excluded Subsidiary) obligated in respect of any Indebtedness other
than Nonrecourse Indebtedness.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit O.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural

 

12

--------------------------------------------------------------------------------


 

gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Heritage OP” means Heritage Property Investment Limited Partnership, a Delaware
limited partnership.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 60 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person in respect of any letters of credit or acceptances
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person); (h) net obligations under any Derivatives Contract not entered into as
a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof; (i) all Indebtedness of other Persons which such
Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability
(but not exceptions relating to bankruptcy, insolvency, receivership or other
similar events)); (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person. 
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s pro rata share of the ownership of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s pro rata portion of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person).  All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower.

 

13

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning given that term in Section 6.1.(r).

 

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Combined Group, including capitalized interest not
funded under a construction loan interest reserve account, determined on a
Combined basis in accordance with GAAP for such period, plus (b) the Borrower’s
pro rata share of Interest Expense of Unconsolidated Affiliates for such period.

 

“Interest Period” means:

 

(a)                                  with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made or the last day of the next
preceding Interest Period for such Loan and ending 1, 2, 3 or 6 months
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month, or
on a day for which there is no corresponding day in the appropriate subsequent
calendar month, shall end on the last Business Day of the appropriate subsequent
calendar month; and

 

(b)                                 with respect to any Bid Rate Loan, the
period commencing on the date such Bid Rate Loan is made and ending on any
Business Day not less than 7 nor more than 180 days thereafter, as the Borrower
may select as provided in Section 2.2.(b).

 

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from either Rating Agency.

 

14

--------------------------------------------------------------------------------


 

“L/C Commitment Amount” equals $50,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and shall further
exclude each Designated Lender for all other purposes under the Loan Documents
except that any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 12.5.(e), have the rights (including the rights given to a Lender
contained in Sections 12.2. and 12.9.) and obligations of a Lender associated
with holding such Bid Rate Loan.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.4.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the term
“LIBOR” shall mean, for any LIBOR Loan for any Interest Period therefor, the
rate per

 

15

--------------------------------------------------------------------------------


 

annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
the Reuters Screen LIBO Page as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period; provided, however, if more than one rate is specified on the Reuters
Screen LIBO Page, the applicable rate shall be the arithmetic mean of all such
rates. If for any reason none of the foregoing rates is available, LIBOR shall
be, for any Interest Period, the rate per annum reasonably determined by the
Agent as the rate of interest at which Dollar deposits in the approximate amount
of the LIBOR Loan would be offered by the Lender then acting as the Agent to
major banks in the London interbank Eurodollar market at their request at or
about 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.

 

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.

 

“LIBOR Index Rate” means at any time the rate (rounded to the next higher 1/100
of 1%) of interest for one month U.S. dollar deposits as reported on Telerate
page 3750 as of 11:00 a.m. London time for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, or if not so
reported, then as determined by the Agent from another recognized source or
interbank quotation.

 

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

 

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

 

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.

 

16

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, each Note, each Letter of Credit
Document, the Guaranty and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement.

 

“Loan Party” means the Borrower, each Guarantor and each other Person who
pledges any collateral security to secure all or a portion of the Obligations. 
Schedule 1.1.(A) sets forth the Loan Parties in addition to the Borrower as of
the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Revolving Loans are scheduled to be
due and payable in full.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents or (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents.

 

“Material Subsidiary” means any Subsidiary to which more than 5.0% of Adjusted
Combined Total Asset Value is attributable on an individual basis.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

17

--------------------------------------------------------------------------------


 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to (a) the sum of the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes and insurance); provided that there shall
be deducted from such amount (to the extent not duplicative of a deduction
already taken in the calculation of Net Operating Income), on a pro rata basis
for such period, management expenses computed at an annual rate equal to the
greater of (i) an imputed management fee in the amount of 3% of the annualized
gross revenue of such Property or (ii) the annualized amount of management fees
actually incurred with respect to such Property.  The Borrower may perform the
preceding calculation on an aggregate basis for all such Properties wherever the
context would appropriately permit or warrant the use of an aggregate
calculation.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, fraudulent conveyance, intentional misrepresentation,
misappropriation of funds or other property, misapplication of funds (including
without limitation rents, profits, tenant deposits or insurance or condemnation
proceeds), mismanagement or waste, tax, ERISA, environmental and other
regulatory law indemnities, nonpayment of utilities, operations and maintenance
expenses and obligations secured by statutory liens, failure to comply with
legal requirements necessary to maintain the tax-exemption on the interest on
such Indebtedness (if applicable), failure to insure or failure to pay transfer
fees and charges due the lender in connection with any sale or other transfer of
the Property subject to such Indebtedness and any fees and expenses (and
interest thereon) of the holder of such Indebtedness in connection with the
enforcement of such recourse obligations (but not exceptions relating to
bankruptcy, insolvency, receivership or other similar events)) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness or (b) if such Person is a Single Asset Entity, any Indebtedness
for borrowed

 

18

--------------------------------------------------------------------------------


 

money of such Person.  Indebtedness of the Borrower and the Operating
Partnerships under the PMCC Loan Agreement and the PMCC Indemnity shall
constitute Nonrecourse Indebtedness.

 

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Agent pursuant to Section 2.3. evidencing the Borrower’s
request for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into (subject to concessions offered in connection
with the management of such Property) pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage units of such Property.  For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

19

--------------------------------------------------------------------------------


 

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Borrower
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Borrower’s report
on Form 10-Q or Form 10-K (or their equivalents) which the Borrower is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor).  As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off-Balance Sheet Arrangements, Securities Act Release No.
33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and
249).

 

“Operating Partnership” means the Bradley OP or the Heritage OP.

 

“Participant” has the meaning given that term in Section 12.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or such Guarantor;
(g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 6.1.(f); and (h) Liens securing judgments that do not otherwise give
rise to a Default or Event of Default.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

20

--------------------------------------------------------------------------------


 

“PMCC Indemnity” means the Indemnity and Guaranty Agreement dated as of
September 18, 2000 by the Borrower in favor of Prudential Mortgage Capital
Company, LLC.

 

“PMCC Loan Agreement” means the Loan Agreement dated as of September 18, 2000
between Heritage SPE LLC and Prudential Mortgage Capital Company, LLC.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located (i) in a state of the United
States of America or the District of Columbia or (ii) outside the United States
of America and the District of Columbia but only to the extent that the value of
all such Properties does not exceed 10% of Combined Total Asset Value at any
time.

 

“Rating Agencies” means S&P and Moody’s.

 

“Register” has the meaning given that term in Section 12.5.(f).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any

 

21

--------------------------------------------------------------------------------


 

interpretation, directive or request applying to a class of banks, including
such Lender, of or under any Applicable Law (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“REIT Note Indentures” means, collectively, (a) the Indenture dated as of
April 1, 2004 between the Borrower and the Trustee, pursuant to which the
Borrower issued $200,000,000 5.125% Notes due 2014 and (b) the Indenture dated
as of October 15, 2004 between the Borrower and the Trustee, pursuant to which
the Borrower issued $150,000,000 4.5% Notes due 2009.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote).  Commitments, Revolving Loans and Letter
of Credit Liabilities held by Defaulting Lenders shall be disregarded when
determining the Requisite Lenders.  For purposes of this definition, a Lender
(other than the Swingline Lender) shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer or senior finance officer
of the Borrower or such Subsidiary.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of an identical or junior class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any Subsidiary now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any Subsidiary now or hereafter outstanding.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

22

--------------------------------------------------------------------------------


 

“Revolving Note” has the meaning given that term in Section 2.11.(a).

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Filing” has the meaning given that term in Section 8.4.(b).

 

“Senior Note Indentures” means, collectively, (a) each of the REIT Note
Indentures and (b) the Bradley OP Note Indenture.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and (ii)
cash and other assets of nominal value incidental to such Person’s ownership of
the other Single Asset Entity, such Person shall also be deemed to be a Single
Asset Entity for purposes of this Agreement.

 

“Significant Subsidiary” means a Subsidiary to which more than $25,000,000 of
Combined Total Asset Value is attributable.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Stabilized Property” means a completed Property that has at any time achieved
an Occupancy Rate of at least 80%.

 

23

--------------------------------------------------------------------------------


 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$50,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means Wachovia Bank, National Association, together with its
respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Termination Date” means March 28, 2008, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.

 

“Titled Agents” means each of the Arranger, the Syndication Agents, and the
Documentation Agents and their respective successors and permitted assigns.

 

“Trustee” has the meaning given that term in the definition of “Bradley OP Note
Indenture”.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

24

--------------------------------------------------------------------------------


 

“Unencumbered Adjusted NOI” means, for any period, (a) Unencumbered NOI for such
period, minus (b) Capital Reserves for all Eligible Properties for such period.

 

“Unencumbered NOI” means, for any period, NOI from all Eligible Properties.  For
purposes of this definition, to the extent the NOI attributable to Eligible
Properties that are developed as office properties would exceed 5.0% of
Unencumbered NOI, such excess shall be excluded.

 

“Unencumbered Asset Value” means (a) the Unencumbered NOI (excluding NOI
attributable to Development Properties) for the period of two consecutive fiscal
quarters most recently ended times 2 divided by the Capitalization Rate, plus
(b) the GAAP book value of all Properties acquired during the period of two
consecutive fiscal quarters most recently ended which Properties are not subject
to any Lien (other than Permitted Liens of the types referred to in clauses (a)
through (e) of the definition of Permitted Liens) or any Negative Pledge, plus
(c) the GAAP book value of Development Properties not subject to any Lien (other
than Permitted Liens of the types referred to in clauses (a) through (e) of the
definition of Permitted Liens) or any Negative Pledge, until the earlier of (i)
the one year anniversary date of project completion or (ii) the second quarter
after the project achieves an Occupancy Rate of 80%.  For purposes of this
definition, to the extent the Unencumbered Asset Value attributable to (a)
Construction-In-Process would exceed 10% of the Unencumbered Asset Value, such
excess shall be excluded, and (b) Properties owned by Subsidiaries that are not
Wholly Owned Subsidiaries (other than the Bradley OP (and Wholly Owned
Subsidiaries of the Bradley OP) so long as the Borrower owns at least 66-2/3% of
the Equity Interests issued by the Bradley OP) would exceed 10% of the
Unencumbered Asset Value, such excess shall be excluded.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.

 

“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Combined Group attributable to Combined Unsecured Indebtedness of the
Combined Group for such period.

 

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

 

25

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the voting equity securities (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

Section 1.2.  General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower.  Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to Charlotte, North Carolina time.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining the Borrower’s compliance with any financial covenant contained
in any of the Loan Documents, only the Borrower’s pro rata share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary
(other than the Bradley OP (and Wholly Owned Subsidiaries of the Bradley OP) so
long as the Borrower owns at least 66-2/3% of the Equity Interests issued by the
Bradley OP) shall be included.

 

26

--------------------------------------------------------------------------------


 


ARTICLE II. CREDIT FACILITY


 

Section 2.1.  Revolving Loans.

 

(a)           Generally.  Subject to the terms and conditions hereof (including,
without limitation, Section 2.15.), during the period from the Effective Date to
but excluding the Termination Date, each Lender severally and not jointly agrees
to make Revolving Loans to the Borrower in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the amount of such Lender’s
Commitment.  Subject to the terms and conditions of this Agreement, during the
period from the Effective Date to but excluding the Termination Date, the
Borrower may borrow, repay and reborrow Revolving Loans hereunder.

 

(b)           Requesting Revolving Loans.  The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Revolving Loans.  Each Notice of Borrowing shall be delivered to the Agent
before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one Business Day prior to the proposed date of such
borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice.  The Agent
will transmit by telecopy the Notice of Borrowing (or the information contained
in such Notice of Borrowing) to each Lender promptly upon receipt by the Agent. 
Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrower.

 

(c)           Disbursements of Revolving Loan Proceeds.  No later than 1:00 p.m.
on the date specified in the applicable Notice of Borrowing, each Lender will
make available for the account of its applicable Lending Office to the Agent at
the Principal Office, in immediately available funds, the proceeds of the
Revolving Loan to be made by such Lender.  With respect to Revolving Loans to be
made after the Effective Date, unless the Agent shall have been notified by any
Lender prior to the specified date of borrowing that such Lender does not intend
to make available to the Agent the Revolving Loan to be made by such Lender on
such date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the related Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender.  Subject to
satisfaction of the applicable conditions set forth in Article V. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing.

 

Section 2.2.  Bid Rate Loans.

 

(a)           Bid Rate Loans.  So long as the Borrower maintains an Investment
Grade Rating, in addition to borrowings of Revolving Loans, at any time during
the period from the Effective Date to but excluding the Termination Date, the
Borrower may request the Lenders to make offers to make Bid Rate Loans to the
Borrower in Dollars.  The Lenders may, but shall have no

 

27

--------------------------------------------------------------------------------


 

obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

 

(b)           Requests for Bid Rate Loans.  When the Borrower wishes to request
from the Lenders offers to make Bid Rate Loans, it shall give the Agent notice
(a “Bid Rate Quote Request”) so as to be received no later than 1:00 p.m. on (x)
the Business Day immediately preceding the date of borrowing proposed therein,
in the case of an Absolute Rate Auction and (y) the date four Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction.  The
Agent shall deliver to each Lender a copy of each Bid Rate Quote Request
promptly upon receipt thereof by the Agent.  The Borrower may request offers to
make Bid Rate Loans for up to three (3) different Interest Periods in each Bid
Rate Quote Request; provided that the request for each separate Interest Period
shall be deemed to be a separate Bid Rate Quote Request for a separate borrowing
(a “Bid Rate Borrowing”).  Each Bid Rate Quote Request shall be substantially in
the form of Exhibit H and shall specify as to each Bid Rate Borrowing:

 

(i)            the proposed date of such Bid Rate Borrowing, which shall be a
Business Day;

 

(ii)           the aggregate amount of such Bid Rate Borrowing, which (x) shall
be in the minimum amount of $2,000,000 and integral multiples of $500,000 and
(y) shall not cause any of the limits specified in Section 2.15. to be violated;

 

(iii)          whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and

 

(iv)          the duration of the Interest Period applicable thereto, which
shall not extend beyond the Termination Date.

 

Except as otherwise provided in this subsection (b), no Bid Rate Quote Request
shall be given within five Business Days (or such other number of days as the
Borrower and the Agent, with the consent of the Requisite Lenders, may agree) of
the giving of any other Bid Rate Quote Request.

 

(c)           Bid Rate Quotes.

 

(i)            Each Lender may, but has no obligation to, submit one or more Bid
Rate Quotes, each containing an offer to make a Bid Rate Loan in response to any
Bid Rate Quote Request; provided that, if the Borrower’s request under
Section 2.2.(b) specified more than one Interest Period, such Lender may make a
single submission containing one or more Bid Rate Quotes for each such Interest
Period.  Each Bid Rate Quote must be submitted to the Agent not later than
10:00 a.m. (x) on the proposed date of borrowing, in the case of an Absolute
Rate Auction and (y) on the date three Business Days prior to the proposed date
of borrowing, in the case of a LIBOR Auction; provided that the Lender then
acting as Agent may submit a Bid Rate Quote only if it notifies the Borrower of
the terms of the offer contained therein not later than 9:00 a.m. (x) on the
proposed date of such borrowing, in the case of an Absolute Rate Auction and (y)
on the date three Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction.

 

28

--------------------------------------------------------------------------------


 

Subject to Articles V. and X., any Bid Rate Quote so made shall be irrevocable
except with the consent of the Agent given at the request of the Borrower.  Any
Bid Rate Loan may be funded by a Lender’s Designated Lender (if any) as provided
in Section 12.5.(e), however such Lender shall not be required to specify in its
Bid Rate Quote whether such Bid Rate Loan will be funded by such Designated
Lender.

 

(ii)           Each Bid Rate Quote shall be substantially in the form of
Exhibit I and shall specify:

 

(A)          the proposed date of borrowing and the Interest Period therefor;

 

(B)           the principal amount of the Bid Rate Loan for which each such
offer is being made; provided that the aggregate principal amount of all Bid
Rate Loans for which a Lender submits Bid Rate Quotes (x) may be greater or less
than the Commitment of such Lender but (y) shall not exceed the principal amount
of the Bid Rate Borrowing for a particular Interest Period for which offers were
requested;

 

(C)           in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/10,000th of 1%) offered
for each such Bid Rate Loan (the “Absolute Rate”);

 

(D)          in the case of a LIBOR Auction, the margin above or below
applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan,
expressed as a percentage (rounded upwards, if necessary, to the nearest
1/1,000th of 1%) to be added to (or subtracted from) the applicable LIBOR; and

 

(E)           the identity of the quoting Lender.

 

Unless otherwise agreed by the Agent and the Borrower, no Bid Rate Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Rate Quote Request and,
in particular, no Bid Rate Quote may be conditioned upon acceptance by the
Borrower of all (or some specified minimum) of the principal amount of the Bid
Rate Loan for which such Bid Rate Quote is being made; provided, however, that a
Lender may, in any submission that sets forth Absolute Rates or LIBOR Margins
for more than one Bid Rate Loan (as contemplated by the proviso to the first
sentence of Section 2.2.(c)), limit the maximum aggregate principal amount of
Bid Rate Loans which may be accepted.

 

(d)           Notification by Agent.  The Agent shall, as promptly as
practicable after the Bid Rate Quotes are submitted (but in any event not later
than 10:30 a.m. on the proposed date of borrowing), notify the Borrower of the
terms (i) of any Bid Rate Quote submitted by a Lender that is in accordance with
Section 2.2.(c) and (ii) of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such Lender
with respect to the same Bid Rate Quote Request.  Any such subsequent Bid Rate
Quote shall be disregarded by the Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest

 

29

--------------------------------------------------------------------------------


 

error in such former Bid Rate Quote.  The Agent’s notice to the Borrower shall
specify (A) the aggregate principal amount of the Bid Rate Borrowing for which
offers have been received and (B) the principal amounts and Absolute Rates or
LIBOR Margins, as applicable, so offered by each Lender (identifying the Lender
that made each Bid Rate Quote).

 

(e)           Acceptance by Borrower.

 

(i)            Not later than 12:00 noon (x) on the proposed date of borrowing,
in the case of an Absolute Rate Auction and (y) on the date three Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction, the
Borrower shall notify the Agent of its acceptance or nonacceptance of the Bid
Rate Quotes so notified to it pursuant to Section 2.2.(d) which notice shall be
in the form of Exhibit J.  In the case of acceptance, such notice shall specify
the aggregate principal amount of Bid Rate Quotes for each Interest Period that
are accepted.  The failure of the Borrower to give such notice by such time
shall constitute nonacceptance.  The Agent shall promptly notify each affected
Lender.  The Borrower may accept any Bid Rate Quote in whole or in part;
provided that:

 

(A)          the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;

 

(B)           the aggregate principal amount of each Bid Rate Borrowing shall
comply with the provisions of Section 3.5., and with all other Bid Rate Loans
accepted in such Auction shall not cause the limits specified in Section 2.15.
to be violated;

 

(C)           acceptance of Bid Rate Quotes may be made only in ascending order
of Absolute Rates or LIBOR Margins, as applicable, in each case beginning with
the lowest rate so offered;

 

(D)          the Borrower may not accept any Bid Rate Quote that fails to comply
with Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement); and

 

(E)           any acceptance in part shall be in a minimum amount of $1,000,000
and integral multiples of $500,000 in excess thereof.

 

(ii)           If Bid Rate Quotes are made by two or more Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes have been
or are permitted to be accepted for the related Interest Period, the principal
amount of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted
shall be allocated by the Agent among such Lenders in proportion to the
aggregate principal amount of such Bid Rate Quotes.  Determinations by the Agent
of the amounts of Bid Rate Loans shall be conclusive in the absence of manifest
error.

 

30

--------------------------------------------------------------------------------


 

(f)            Obligation to Make Bid Rate Loans.  The Agent shall promptly (and
in any event not later than (x) 1:00 p.m. on the proposed date of borrowing of
Absolute Rate Loans and (y) on the date three Business Days prior to the
proposed date of borrowing of LIBOR Margin Loans) notify each Lender whose Bid
Rate Quote has been accepted and the amount and rate thereof.  A Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 12.5.(e).  Any Designated Lender which funds a Bid Rate
Loan shall on and after the time of such funding become the obligee in respect
of such Bid Rate Loan and be entitled to receive payment thereof when due.  No
Lender shall be relieved of its obligation to fund a Bid Rate Loan, and no
Designated Lender shall assume such obligation, prior to the time the applicable
Bid Rate Loan is funded.  Any Lender whose offer to make any Bid Rate Loan has
been accepted shall, not later than 2:30 p.m. on the date specified for the
making of such Loan, make the amount of such Loan available to the Agent at its
Principal Office in immediately available funds, for the account of the
Borrower.  The amount so received by the Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower no later than
3:30 p.m. on such date by depositing the same, in immediately available funds,
in an account of the Borrower designated by the Borrower.

 

(g)           No Effect on Commitment.  Except for the purpose and to the extent
expressly stated in Sections 2.12. and 2.15., the amount of any Bid Rate Loan
made by any Lender shall not constitute a utilization of such Lender’s
Commitment.

 

Section 2.3.  Swingline Loans.

 

(a)           Swingline Loans.  Subject to the terms and conditions hereof
(including, without limitation, Section 2.15.), during the period from the
Effective Date to but excluding the Termination Date, the Swingline Lender
agrees to make Swingline Loans to the Borrower in an aggregate principal amount
at any one time outstanding up to, but not exceeding, the amount of the
Swingline Commitment.  If at any time the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Commitment in
effect at such time, the Borrower shall immediately pay the Agent for the
account of the Swingline Lender the amount of such excess.  Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.

 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan.  Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing.  Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the related Notice of Swingline Borrowing not later than 4:00 p.m.
on such date.

 

31

--------------------------------------------------------------------------------


 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the LIBOR Index Rate plus the Applicable Margin for LIBOR Loans. 
Interest payable on Swingline Loans is solely for the account of the Swingline
Lender.  All accrued and unpaid interest on Swingline Loans shall be payable on
the dates and in the manner provided in Section 2.5. with respect to interest on
Base Rate Loans (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $100,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and in any event, within 5 Business Days after the date
such Swingline Loan was made.  Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Termination Date (or such earlier date
as the Swingline Lender and the Borrower may agree in writing).  In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Base Rate Loans from the Lenders in an amount equal to the
principal balance of such Swingline Loan.  The amount limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection.  The Swingline Lender shall give notice to the
Agent of any such borrowing of Base Rate Loans not later than 12:00 noon on the
proposed date of such borrowing and the Agent shall give prompt notice of such
borrowing to the Lenders.  No later than 2:00 p.m. on such date, each Lender
will make available to the Agent at the Principal Office for the account of
Swingline Lender, in immediately available funds, the proceeds of the Base Rate
Loan to be made by such Lender and, to the extent of such Base Rate Loan, such
Lender’s participation in the Swingline Loan so repaid shall be deemed to be
funded by such Base Rate Loan.  The Agent shall pay the proceeds of such Base
Rate Loans to the Swingline Lender, which shall apply such proceeds to repay
such Swingline Loan.  At the time each Swingline Loan is made, each Lender shall
automatically (and without any further notice or action) be deemed to have
purchased from the Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
in such Swingline Loan.  If the Lenders are prohibited from making Loans
required to be made under this subsection for any reason, including without
limitation, the occurrence of any Default or Event of Default described in
Section 10.1.(f) or 10.1.(g), upon notice from the Agent or the Swingline
Lender, each Lender severally agrees to pay to the Agent for the account of the
Swingline Lender in respect of such participation the amount of such Lender’s
Commitment Percentage of each outstanding Swingline Loan.  If such amount is not
in fact made available to the Agent by any Lender, the

 

32

--------------------------------------------------------------------------------


 

Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate.  If such Lender does not pay such
amount forthwith upon demand therefor by the Agent or the Swingline Lender, and
until such time as such Lender makes the required payment, the Swingline Lender
shall be deemed to continue to have outstanding Swingline Loans in the amount of
such unpaid participation obligation for all purposes of the Loan Documents
(other than those provisions requiring the other Lenders to purchase a
participation therein).  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, and any other
amounts due such Lender hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).  A Lender’s obligation to make
payments in respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Agent, the Swingline Lender or any other Person whatsoever, (ii) the
occurrence or continuation of a Default or Event of Default (including without
limitation, any of the Defaults or Events of Default described in
Section 10.1.(f) or 10.1.(g)) or the termination of any Lender’s Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Agent, any Lender or the Borrower or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

Section 2.4.  Letters of Credit.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement (including, without limitation, Section 2.15.), the Agent, on behalf
of the Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Termination Date one or more letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed the L/C Commitment Amount.

 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Agent and the
Borrower.  Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Termination Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Termination Date; provided, further, that one
or more Letters of Credit up to a maximum aggregate Stated Amount of $10,000,000
may contain an expiration date that extends no more than one year beyond the
Termination Date so long as the Borrower provides the Agent with (A) cash
collateral for such Letters of Credit on terms acceptable to the Agent and (B) a
reimbursement agreement in form and substance acceptable to the Agent and such
other documents requested by the Agent evidencing the

 

33

--------------------------------------------------------------------------------


 

Borrower’s reimbursement obligations in respect of such Letters of Credit, in
each such case, no later than 20 days prior to the Termination Date.

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Agent written notice (or telephonic notice promptly confirmed in
writing) at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date.  The Borrower shall also execute
and deliver such customary letter of credit application forms as requested from
time to time by the Agent.  Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and subject to the other
terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V., the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary.  Upon the written request of the Borrower, the
Agent shall deliver to the Borrower a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof.  To the extent any
term of a Letter of Credit Document is inconsistent with a term of any other
Loan Document, the term of such other Loan Document shall control.

 

(d)           Reimbursement Obligations.  Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). 
Upon receipt by the Agent of any payment in respect of any Reimbursement
Obligation, the Agent shall promptly pay to each Lender that has acquired a
participation therein under the second sentence of Section 2.4.(i) such Lender’s
Commitment Percentage of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of

 

34

--------------------------------------------------------------------------------


 

Revolving Loans, the provisions of subsection (j) of this Section shall apply. 
The limitations of Section 3.5.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

 

(f)            Effect of Letters of Credit on Commitments.  Upon the issuance by
the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

 

(g)           Agent’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations.  In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit.  The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Agent or the Lenders.  None of the above shall affect, impair or
prevent the vesting of any of the Agent’s or any Lender’s rights or powers
hereunder.  Any action taken or omitted to be taken by the Agent under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Agent or any Lender any liability to the Borrower or any Lender.  In this
regard, the obligation of the Borrower to reimburse the Agent for any drawing
made under any Letter of Credit, and to repay any Revolving Loan made pursuant
to Section 2.4.(e), shall be absolute, unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all

 

35

--------------------------------------------------------------------------------


 

or any of the Letter of Credit Documents; (C) the existence of any claim,
setoff, defense or other right which the Borrower may have at any time against
the Agent, any Lender, any beneficiary of a Letter of Credit or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or in the Letter of Credit Documents or any unrelated transaction;
(D) any breach of contract or dispute between the Borrower, the Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Agent under any Letter of Credit against presentation of a draft or certificate
which does not strictly comply with the terms of such Letter of Credit; and
(H) any other act, omission to act, delay or circumstance whatsoever that might,
but for the provisions of this Section, constitute a legal or equitable defense
to or discharge of the Borrower’s Reimbursement Obligations.  Notwithstanding
anything to the contrary contained in this Section or Section 12.9., but not in
limitation of the Borrower’s unconditional obligation to reimburse the Agent for
any drawing made under a Letter of Credit as provided in this Section, and to
repay any Revolving Loan made pursuant to Section 2.4.(e), the Borrower shall
have no obligation to indemnify the Agent or any Lender in respect of any
liability incurred by the Agent or such Lender arising solely out of the gross
negligence or willful misconduct of the Agent or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.

 

(h)           Amendments, Etc.  The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Requisite
Lenders (or, if required by Section 12.6., all of  the Lenders) shall have
consented thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the Fees, if any, payable under the last
sentence of Section 3.6.(b).

 

(i)            Lenders’ Participation in Letters of Credit.  Immediately upon
the issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any

 

36

--------------------------------------------------------------------------------


 

further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the third and last sentences of Section 3.6.(b)).

 

(j)            Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Agent on demand in immediately available funds in Dollars the amount
of such Lender’s Commitment Percentage of each drawing paid by the Agent under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.4.(d) and so long as such drawing does not occur
after the Termination Date; provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Commitment Percentage of such drawing.  If the notice referenced
in the second sentence of Section 2.4.(e) is received by a Lender not later than
11:00 a.m., then such Lender shall make such payment available to the Agent not
later than 2:00 p.m. on the date of demand therefor; otherwise, such payment
shall be made available to the Agent not later than 1:00 p.m. on the next
succeeding Business Day.  Each Lender’s obligation to make such payments to the
Agent under this subsection, and the Agent’s right to receive the same, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 10.1.(f) or 10.1.(g) or (iv) the termination of the Commitments.  Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.

 

(k)           Information to Lenders. The Agent shall deliver to the Lenders on
a quarterly basis information setting forth the Stated Amount of all outstanding
Letters of Credit.  The Agent shall promptly notify each Lender of (a) the
issuance of a Letter of Credit and (b) the reduction of the stated amount of a
Letter of Credit.  Other than as set forth in this subsection, the Agent shall
have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder.  The failure of the Agent to
perform its requirements under this subsection shall not relieve any Lender from
its obligations under Section 2.4.(j).

 

Section 2.5.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time) plus the Applicable Margin;

 

(ii)           during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin;

 

37

--------------------------------------------------------------------------------


 

(iii)          if such Loan is an Absolute Rate Loan, at the Absolute Rate for
such Loan, as applicable, for the Interest Period therefor quoted by the Lender
making such Loan in accordance with Section 2.2.; and

 

(iv)          if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for
the Interest Period therefor, plus (or minus) the LIBOR Margin quoted by the
Lender making such Loan in accordance with Section 2.2.

 

Notwithstanding the forgoing, overdue principal, Reimbursement Obligations and
(to the extent permitted by Applicable Law) interest on the Loans and all other
overdue amounts payable hereunder or under any of the other Loan Documents shall
bear interest at a rate per annum equal to the Post-Default Rate until such
amount shall be paid in full (after as well as before judgment).

 

(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable (i) in the case of a Base Rate Loan, monthly in arrears on the
first day of each calendar month, (ii) in the case of a LIBOR Loan or a Bid Rate
Loan, in arrears on the last day of each Interest Period therefor, and, if such
Interest Period is longer than three months, at three-month intervals following
the first day of such Interest Period, and (iii) in the case of any Loan, in
arrears upon the payment, prepayment or Continuation thereof or the Conversion
of such Loan to a Loan of another Type (but only on the principal amount so
paid, prepaid, Continued or Converted).  Interest payable pursuant to
Section 2.5.(a) at the Post-Default Rate shall be payable from time to time on
demand.  Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrower.  All determinations by
the Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

 

Section 2.6.  Number of Interest Periods.

 

There may be no more than 8 different Interest Periods for LIBOR Loans and Bid
Rate Loans, collectively, outstanding at the same time.

 

Section 2.7.  Repayment of Loans.

 

(a)           Revolving Loans.  The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Termination Date.

 

(b)           Bid Rate Loans.  The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, each Bid Rate Loan
on the last day of the Interest Period of such Bid Rate Loan.

 

Section 2.8.  Prepayments.

 

(a)           Optional.  Subject to Section 4.4., the Borrower may prepay any
Loan (other than a Bid Rate Loan) at any time without premium or penalty.  Bid
Rate Loans may not be prepaid at the option of the Borrower without the prior
written consent of the Lender to whom such Bid

 

38

--------------------------------------------------------------------------------


 

Rate Loan is owed.  The Borrower shall give the Agent at least one Business
Day’s prior written notice of the prepayment of any Revolving Loan.

 

(b)           Mandatory.  If at any time the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities, the aggregate principal amount of all outstanding Bid Rate
Loans and the aggregate principal amount of all outstanding Swingline Loans,
exceeds the aggregate amount of the Commitments in effect at such time, the
Borrower shall immediately pay to the Agent for the accounts of the Lenders the
amount of such excess.  Such payment shall be applied to pay all amounts of
principal outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations.  If the Borrower is required
to pay any outstanding LIBOR Loans or Bid Rate Loans by reason of this Section
prior to the end of the applicable Interest Period therefor, the Borrower shall
pay all amounts due under Section 4.4.

 

Section 2.9.  Continuation.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loans and portions
thereof subject to such Continuation and (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, or if a
Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.10. or the Borrower’s failure to
comply with any of the terms of such Section.

 

Section 2.10.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate
Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion

 

39

--------------------------------------------------------------------------------


 

shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.11.  Notes.

 

(a)           Revolving Note.  The Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit K (each a “Revolving Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Commitment without giving effect to any reduction pursuant to Section 2.12.
and otherwise duly completed.

 

(b)           Bid Rate Notes.  The Bid Rate Loans made by any Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit L (each a “Bid Rate Note”),
payable to the order of such Lender and otherwise duly completed.

 

(c)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

(d)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.12.  Voluntary Reductions of the Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans and Bid Rate
Loans) at any time and from time to time without penalty or premium upon not
less than 5 Business Days prior written notice to the Agent of each

 

40

--------------------------------------------------------------------------------


 

such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction and shall be irrevocable once given
and effective only upon receipt by the Agent; provided, however, if the Borrower
seeks to reduce the aggregate amount of the Commitments below $50,000,000, then
the Commitments shall all automatically and permanently be reduced to zero.  The
Agent will promptly transmit such notice to each Lender.  The Commitments, once
terminated or reduced may not be increased or reinstated.

 

Section 2.13.  Extension of Termination Date.

 

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days but not more than 180
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”).  The Agent shall forward to each Lender a copy of the
Extension Request delivered to the Agent promptly upon receipt thereof.  Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year effective upon receipt of the Extension Request and
payment of the fee referred to in the following clause (b): (a) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Default or Event of Default shall exist and (ii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents and (b) the Borrower shall have paid the
Fees payable under Section 3.6.(c).

 

Section 2.14.  Expiration or Maturity Date of Letters of Credit Past Termination
Date.

 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

 

Section 2.15.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Lender shall make any Bid Rate Loan,
the Agent shall not issue a Letter of Credit and no reduction of the Commitments
pursuant to Section 2.12. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Commitments:

 

(a)           the aggregate principal amount of all outstanding Revolving Loans,
together with the aggregate principal amount of all outstanding Bid Rate Loans,
the aggregate principal amount of all outstanding Swingline Loans and the
aggregate amount of all Letter of Credit Liabilities, would exceed the aggregate
amount of the Commitments at such time; or

 

41

--------------------------------------------------------------------------------


 

(b)           the aggregate principal amount of all outstanding Bid Rate Loans
would exceed 50% of the aggregate amount of the Commitments at such time.

 

Section 2.16.  Increase of Commitments.

 

With the prior consent of the Agent, the Borrower shall have the right to
request increases in the aggregate amount of the Commitments (provided that
after giving effect to any increases in the Commitments pursuant to this
Section, the aggregate amount of the Commitments may not exceed $500,000,000) by
providing written notice to the Agent, which notice shall be irrevocable once
given.  Each such increase in the Commitments must be in an aggregate minimum
amount of $20,000,000 and integral multiples of $5,000,000 in excess thereof. 
No Lender shall be required to increase its Commitment and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee.  If a new Lender becomes a party to this
Agreement, or if any existing Lender agrees to increase its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or increases its
Commitment, in the case of an existing Lender) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (or the increase in
its Commitment Percentage, in the case of an existing Lender) (as determined
after giving effect to the increase of Commitments) of any outstanding Revolving
Loans, by making available to the Agent for the account of such other Lenders at
the Principal Office, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender plus (B) the aggregate amount of payments previously
made by the other Lenders under Section 2.4.(j) which have not been repaid plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans.  The Borrower shall pay to
the Lenders amounts payable, if any, to such Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans.  No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default shall be in existence on the effective date of such increase or (y) any
representation or warranty made or deemed made by the Borrower or any other Loan
Party in any Loan Document to which any such Loan Party is a party is not (or
would not be) true or correct in any material respect on the effective date of
such increase (except for representations or warranties which expressly relate
solely to an earlier date).  In connection with any increase in the aggregate
amount of the Commitments pursuant to this subsection, (a) any Lender becoming a
party hereto shall execute such documents and agreements as the Agent may
reasonably request and (b) the Borrower shall make appropriate arrangements so
that each new Lender, and any existing Lender increasing its Commitment,
receives a new or replacement Note, as appropriate, in the amount of such
Lender’s Commitment within 2 Business Days of the effectiveness of the
applicable increase in the aggregate amount of Commitments.

 


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


 

Section 3.1.  Payments.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or

 

42

--------------------------------------------------------------------------------


 

counterclaim, to the Agent at its Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day).  Subject to Section 10.4., the Borrower may, at the time of
making each payment under this Agreement or any Note, specify to the Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than 5:00 p.m. on the date of receipt. 
If the Agent fails to pay such amount to a Lender as provided in the previous
sentence, the Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a), the first sentence of
Section 3.6.(b) and Section 3.6.(c) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.12. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 4.6.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Revolving Loans) or their
respective Revolving Loans (in the case of Conversions and Continuations of
Revolving Loans) and the then current Interest Period for each Lender’s portion
of each Revolving Loan of such Type shall be coterminous; (e) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.4. shall be pro rata in accordance with their respective Commitments;
(f) the Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.3. shall be pro rata in accordance with their
respective Commitments; and (g) each mandatory prepayment of principal of Bid
Rate Loans by the Borrower pursuant to Section 2.8.(b) shall be made for account
of the Lenders then owed Bid Rate Loans pro rata in accordance with the
respective unpaid principal amounts of the Bid Rate Loans then owing to each
such Lender.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired and funded a

 

43

--------------------------------------------------------------------------------


 

participating interest in any such Swingline Loan pursuant to Section 2.3.(e),
in which case such payments shall be pro rata in accordance with such
participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Minimum Amounts.

 

(a)           Borrowings and Conversions.  Except as otherwise provided in
Sections 2.3.(e) and 2.4.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.  Each borrowing and Continuation of and each Conversion to LIBOR
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.

 

(b)           Prepayments.  Each voluntary prepayment of Revolving Loans shall
be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof (or, if less, the aggregate principal amount of
Revolving Loans then outstanding).

 

44

--------------------------------------------------------------------------------


 

(c)           Reductions of Commitments.  Each reduction of the Commitments
under Section 2.12. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

 

(d)           Letters of Credit.  The initial Stated Amount of each Letter of
Credit shall be at least $50,000.

 

Section 3.6.  Fees.

 

(a)           Facility Fees.  The Borrower agrees to pay to the Agent for the
account of each Lender a facility fee equal to the average daily amount of the
Commitment of such Lender (whether or not utilized) times the Facility Fee for
the period from and including the Agreement Date to but excluding the date such
Commitment is terminated or reduced to zero or the Termination Date, such fee to
be paid in arrears on (i) the last day of March, June, September and December in
each year, (ii) the date of each reduction in the Commitments (but only on the
amount of the reduction) and (iii) on the Termination Date.

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay to the Agent
for the account of each Lender a letter of credit fee at a rate per annum equal
to the Applicable Margin for LIBOR Loans times the daily average Stated Amount
of each Letter of Credit for the period from and including the date of issuance
of such Letter of Credit (x) through and including the date such Letter of
Credit expires or is terminated or (y) to but excluding the date such Letter of
Credit is drawn in full and is not subject to reinstatement, as the case may
be.  The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears on (i) the last day of March, June,
September and December in each year, (ii) the Termination Date, (iii) the date
the Commitments are terminated or reduced to zero and (iv) thereafter from time
to time on demand of the Agent.  In addition, the Borrower shall pay to the
Agent for its own account and not the account of any Lender, an issuance fee in
respect of each Letter of Credit equal to the greater of (i) $500 or
(ii) one-eighth of one percent (0.125%) per annum on the initial Stated Amount
of such Letter of Credit upon issuance.  The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon
issuance.  The Borrower shall pay directly to the Agent from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged by the Agent from time to time in like circumstances with respect to the
issuance of each Letter of Credit, drawings, amendments and other transactions
relating thereto.

 

(c)           Extension Fee.  If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.13., the Borrower agrees to pay to
the Agent for the account of each Lender a fee equal to one-fifth of one percent
(0.20%) of the amount of such Lender’s Commitment (whether or not utilized) at
the time of such extension.  Such fee shall be due and payable in full on the
effective date of such extension.

 

(d)           Bid Fee.  The Borrower agrees to pay to the Agent for its own
account and not the account of any Lender, a bid fee in respect of each Bid Rate
Quote Request given by the Borrower to the Agent pursuant to Section 2.2.(b)
equal to $1,500; provided, that the Borrower shall not be obligated to pay such
bid fee in respect of the first Bid Rate Quote Request given by the Borrower to
the Agent in any given calendar month.  The fees provided for in the

 

45

--------------------------------------------------------------------------------


 

immediately preceding sentence shall be nonrefundable and payable in full on the
date the Agent receives such Bid Rate Quote Request from the Borrower.

 

(e)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

 

Section 3.7.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan or
any other Obligations due hereunder shall be computed on the basis of a year of
365 or 366 days (as applicable) and the actual number of days elapsed; provided,
however, any accrued interest on any LIBOR Loan or Swingline Loan shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.

 

Section 3.8.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9.  Agreement Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.5.(a)(i) through (iv) and
in Section 2.3.(c).  Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, facility fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, in each case
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money.  All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

 

Section 3.10.  Statements of Account.

 

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and

 

46

--------------------------------------------------------------------------------


 

the other Loan Documents, and such account rendered by the Agent shall be deemed
conclusive upon Borrower absent manifest error.  The failure of the Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.

 

Section 3.11.  Defaulting Lenders.

 

(a)           Generally.  If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal.  If
a Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest.  Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held uninvested by the Agent and either applied against the purchase price of
such Loans under the following subsection (b) or paid to such Defaulting Lender
upon such Defaulting Lender’s curing of its default.

 

(b)           Purchase or Cancellation of Defaulting Lender’s Commitment.  Any
Lender who is not a Defaulting Lender may, but shall not be obligated to, in its
sole discretion, acquire all or a portion of a Defaulting Lender’s Commitment. 
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender.  If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right.  If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitment of
such Defaulting Lender, then the Borrower may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5.(d) for the
purchase price provided for below or (ii) terminate the Commitment of such
Defaulting Lender, whereupon such Defaulting Lender shall no longer be a party
hereto or have any rights or obligations hereunder or under any of the other
Loan Documents.  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. 
Upon any such purchase or

 

47

--------------------------------------------------------------------------------


 

assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase except to the extent assigned pursuant to such
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement and, notwithstanding
Section 12.5.(d), shall pay to the Agent an assignment fee in the amount of
$7,000.  The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrower to the Defaulting Lender.  Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a).  The Defaulting Lender shall be entitled
to receive amounts owed to it by the Borrower under the Loan Documents which
accrued prior to the date of the default by the Defaulting Lender, to the extent
the same are received by the Agent from or on behalf of the Borrower.  There
shall be no recourse against any Lender or the Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.

 

Section 3.12.  Taxes.

 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

 

(iii)          pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net

 

48

--------------------------------------------------------------------------------


 

amount actually received by the Agent or such Lender will equal the full amount
that the Agent or such Lender would have received had no such withholding or
deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

(c)           Tax Forms.  Prior to the date that any Foreign Lender becomes a
party hereto, such Foreign Lender shall deliver to the Borrower and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such
Foreign Lender establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code.  Each such Foreign Lender shall, to the extent it may lawfully do
so, (x) deliver further copies of such forms or other appropriate certifications
on or before the date that any such forms expire or become obsolete and after
the occurrence of any event requiring a change in the most recent form delivered
to the Borrower or the Agent and (y) obtain such extensions of the time for
filing, and renew such forms and certifications thereof, as may be reasonably
requested by the Borrower or the Agent.  The Borrower shall not be required to
pay any amount pursuant to the last sentence of subsection (a) above to any
Foreign Lender or the Agent, if it is organized under the laws of a jurisdiction
outside of the United States of America, if such Foreign Lender or the Agent, as
applicable, fails to comply with the requirements of this subsection.  If any
such Foreign Lender, to the extent it may lawfully do so, fails to deliver the
above forms or other documentation, then the Agent may withhold from any
payments to be made to such Foreign Lender under any of the Loan Documents such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Agent did not properly withhold or backup withhold,
as the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent.  The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Agent.

 

49

--------------------------------------------------------------------------------


 


ARTICLE IV. YIELD PROTECTION, ETC.


 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Additional Costs.  The Borrower shall promptly pay to the Agent
for the account of each affected Lender from time to time such amounts as such
Lender may reasonably determine to be necessary to compensate such Lender for
any costs incurred by such Lender that it determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.12.(a)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of Adjusted LIBOR for such Loan) relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitment of such Lender hereunder); or (iii) has or
would have the effect of reducing the rate of return on capital of such Lender
to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies with respect
to capital adequacy).

 

(b)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a), if, by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).

 

(c)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit

 

50

--------------------------------------------------------------------------------


 

or reduce any amount receivable by the Agent or any Lender hereunder in respect
of any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrower shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.

 

(d)           Notification and Determination of Additional Costs.  Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder (and in the
case of a Lender, to the Agent); provided further that no Lender shall be
entitled to claim any additional cost, reduction in amounts, loss, tax or other
additional amount under this Article IV. if such Lender fails to provide such
notice to the Borrower within 180 days of the date such Lender becomes aware of
the occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amount.  The Agent or such Lender agrees
to furnish to the Borrower (and in the case of a Lender, to the Agent) a
certificate setting forth in reasonable detail the basis and amount of each
request by the Agent or such Lender for compensation under this Section.  Absent
manifest error, determinations by the Agent or any Lender of the effect of any
Regulatory Change shall be conclusive, provided that such determinations are
made on a reasonable basis and in good faith.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

 

(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or

 

(b)           the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Revolving Loans into LIBOR Loans and the Borrower shall, on the last
day of each current Interest Period for each outstanding LIBOR Loan, either
repay such LIBOR Loan or Convert such LIBOR Loan into a Base Rate Loan.

 

51

--------------------------------------------------------------------------------


 


SECTION 4.3.  ILLEGALITY.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Revolving Loans of any other Type into, LIBOR Loans
shall be suspended until such time as such Lender may again make and maintain
LIBOR Loans (in which case the provisions of Section 4.6. shall be applicable).

 


SECTION 4.4.  COMPENSATION.


 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense (excluding lost profits) that such Lender reasonably
determines is attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such
Lender on the requested date for such borrowing, or to Convert a Base Rate Loan
into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Upon the Borrower’s request,  any Lender  requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 

Section 4.5.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender does not vote in favor of any amendment, modification
or waiver to this Agreement which, pursuant to Section 12.6. requires the vote
of all of the Lenders, and the Requisite Lenders shall have voted in favor of
such amendment, modification or waiver, then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(d) for a purchase price equal to

 

52

--------------------------------------------------------------------------------


 

the aggregate principal balance of all Loans then owing to the Affected Lender
plus any accrued but unpaid interest thereon and accrued but unpaid fees owing
to the Affected Lender, or any other amount as may be mutually agreed upon by
such Affected Lender and Eligible Assignee.  Each of the Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Agent, such
Affected Lender or any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Agent, the
Affected Lender or any of the other Lenders.  The terms of this Section shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, Section 3.12., 4.1., or 4.4.) with respect to
periods up to the date of replacement.

 


SECTION 4.6.  TREATMENT OF AFFECTED LOANS.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(b) or 4.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1. or
4.3. that gave rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 


SECTION 4.7.  CHANGE OF LENDING OFFICE.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided

 

53

--------------------------------------------------------------------------------


 

thereunder, so long as such designation is not disadvantageous to such Lender as
determined by such Lender in its sole discretion, except that such Lender shall
have no obligation to designate a Lending Office located in the United States of
America.

 


SECTION 4.8.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.

 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 


ARTICLE V. CONDITIONS PRECEDENT

 


SECTION 5.1.  INITIAL CONDITIONS PRECEDENT.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

 

(i)            Counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes and Bid Rate Notes executed by the Borrower,
payable to each Lender (or Designated Lender, if applicable) and complying with
the applicable provisions of Section 2.11., and the Swingline Note executed by
the Borrower;

 

(iii)          The Guaranty executed by each Guarantor existing as of the
Effective Date;

 

(iv)          An opinion of counsel to the Loan Parties, addressed to the Agent,
the Lenders and the Swingline Lender, addressing the matters set forth in
Exhibit M;

 

(v)           The articles of incorporation, articles of organization,
certificate of limited partnership or other comparable organizational instrument
(if any) of the Borrower and each other Loan Party certified as of a recent date
by the Secretary of State of the state of formation of such Loan Party;

 

(vi)          A certificate of good standing or certificate of similar meaning
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of such Loan Party;

 

54

--------------------------------------------------------------------------------


 

(vii)         A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and, in the
case of the Borrower, the officers of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Swingline Borrowings, Bid Rate Quote Requests,
Bid Rate Quote Acceptances, Notices of Continuation and Notices of Conversion
and to request the issuance of Letters of Credit;

 

(viii)        Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document of such
Loan Party in the case of any other form of legal entity and (ii) all corporate,
partnership, member or other necessary action taken by such Loan Party to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

 

(ix)           The Fees then due and payable under Section 3.6., and any other
Fees payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

 

(x)            A Compliance Certificate calculated as of December 31, 2004
(giving pro forma effect to the financing contemplated by this Agreement and the
use of the proceeds of the Loans to be funded on the Closing Date), and
calculations demonstrating that all Indebtedness proposed to be incurred by the
Borrower on the Effective Date is permitted under each of the Senior Note
Indentures and that no default under any of the Senior Note Indentures will
exist as of such date;

 

(xi)           A copy of each of the documents, instruments and agreements
evidencing any of the Indebtedness described on Schedule 6.1.(g), in each case
certified as true, correct and complete by the chief executive officer or chief
financial officer of the Borrower, but only if any such documents, instruments
and agreements are not otherwise publicly available;

 

(xii)          A letter from the agent under the Existing Credit Agreement
providing information regarding the payment in full of amounts outstanding
thereunder and providing for the termination thereof; and

 

(xiii)         Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and

 

(b)           In the good faith judgment of the Agent and the Lenders:

 

(i)            There shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets and pro
forma data concerning the Borrower and its Subsidiaries delivered to the Agent
and the Lenders

 

55

--------------------------------------------------------------------------------


 

prior to the Agreement Date that has had or could reasonably be expected to
result in a Material Adverse Effect;

 

(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          The Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices, as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Borrower or any other Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and

 

(iv)          There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

 


SECTION 5.2.  CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.

 

The obligations of the Lenders to make any Loans, of the Agent to issue Letters
of Credit, and of the Swingline Lender to make any Swingline Loan are all
subject to the further condition precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects on and as of the
date of the making of such Loan or date of issuance of such Letter of Credit
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents.  Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the Agent prior
to the date of such Credit Event, as of the date of the occurrence of such
Credit Event).  In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made or Letter of Credit
issued that all conditions to the occurrence of such Credit Event contained in
this

 

56

--------------------------------------------------------------------------------


 

Section 5.2. (and, in the case of the first Credit Event hereunder,
Section 5.1.) have been satisfied.

 


ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 


SECTION 6.1.  REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Borrower, its
Subsidiaries and the other Loan Parties is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

(b)           Ownership Structure.  As of the Agreement Date, Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary (but only a general reference to any Person that is not an
Affiliate of the Borrower), (iii) the nature of the Equity Interests held by
each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is a
Material Subsidiary, a Significant Subsidiary and/or an Excluded Subsidiary.
Except as disclosed in such Schedule, as of the Agreement Date (i) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (ii) all of
the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  As of the Agreement Date Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Borrower, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Borrower.

 

(c)           Authorization of Agreement, Etc.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  The Borrower and each other Loan Party
has the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents to which it is a party
in accordance with their respective terms and to consummate the transactions

 

57

--------------------------------------------------------------------------------


 

contemplated hereby and thereby.  The Loan Documents to which the Borrower or
any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Borrower or any other Loan Party is a party in accordance
with their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
material indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its respective properties
may be bound (including, without limitation, each of the Senior Note Indentures
and each of the documents, instruments and agreements evidencing any of the
Indebtedness described on Schedule 6.1.(g)); or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower or any other Loan Party.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, each Subsidiary and each other Loan Party is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
the Borrower, a Subsidiary or such other Loan Party except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 6.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Borrower, each other Loan Party and each other
Subsidiary.  Each such Person has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of the Borrower, any Subsidiary or any
other Loan Party except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness of the Borrower and its
Subsidiaries, including without limitation, Guarantees of the Borrower and its
Subsidiaries, and indicating whether such Indebtedness is Combined Secured
Indebtedness or Combined Unsecured Indebtedness.

 

(h)           Litigation.  Except as set forth on Schedule 6.1.(h), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Borrower, are there any

 

58

--------------------------------------------------------------------------------


 

actions, suits or proceedings threatened) against or in any other way relating
adversely to or affecting the Borrower, any Subsidiary or any other Loan Party
or any of its respective property in any court or before any arbitrator of any
kind or before or by any other Governmental Authority which could reasonably be
expected to have a Material Adverse Effect.  There are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to the Borrower, any Subsidiary or any other Loan Party which could
reasonably be expected to have a Material Adverse Effect.

 

(i)            Taxes.  All federal, state and other tax returns of the Borrower,
any Subsidiary or any other Loan Party required by Applicable Law to be filed
have been duly filed, and all federal, state and other taxes, assessments and
other governmental charges or levies upon the Borrower, any Subsidiary and each
other Loan Party and its respective properties, income, profits and assets which
are due and payable have been paid, except any such nonpayment which is at the
time permitted under Section 7.6.  As of the Agreement Date, none of the
Borrower, its Subsidiaries or any other Loan Party has received notice that any
of its United States income tax returns are under audit.  All charges, accruals
and reserves on the books of the Borrower and each of its Subsidiaries and each
other Loan Party in respect of any taxes or other governmental charges are in
accordance with GAAP.

 

(j)            Financial Statements.  The Borrower has furnished to each Lender
copies of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal year ended December 31, 2004, and the
related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ended on such date, with the opinion
thereon of KPMG LLP.  Such financial statements (including in each case related
schedules and notes) present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the period involved, the consolidated
financial position of the Borrower and its consolidated Subsidiaries as at such
date and the results of operations and the cash flow for such period.

 

(k)           No Material Adverse Change.  Since December 31, 2004, there has
been no material adverse change in the business, assets, liabilities, financial
condition, results of operations or business of the Borrower and its
Subsidiaries taken as a whole.  Each of the Borrower, its Subsidiaries and the
other Loan Parties is Solvent.

 

(l)            ERISA.  Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect.  As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

 

59

--------------------------------------------------------------------------------


 

(m)          Not Plan Assets; No Prohibited Transaction.  None of the assets of
the Borrower, any Subsidiary or any other Loan Party constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.  The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and other credit
extensions and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.

 

(n)           Absence of Defaults.  Neither the Borrower, any Subsidiary nor any
other Loan Party is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived, which, in any such
case:  (i) constitutes a Default or an Event of Default; or (ii) constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by the Borrower, any Subsidiary or any other Loan
Party under any agreement (other than this Agreement) or judgment, decree or
order to which the Borrower or any Subsidiary or other Loan Party is a party or
by which the Borrower or any Subsidiary or other Loan Party or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(o)           Environmental Laws.  Each of the Borrower, its Subsidiaries and
the other Loan Parties has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) the Borrower is not aware of, and has not
received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Borrower, its Subsidiaries and each other Loan Party, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, any of its Subsidiaries or any other
Loan Party relating in any way to Environmental Laws.

 

(p)           Investment Company; Public Utility Holding Company.  Neither the
Borrower nor any Subsidiary nor any other Loan Party is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, (ii) a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (iii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to

 

60

--------------------------------------------------------------------------------


 

borrow money or to consummate the transactions contemplated by this Agreement or
to perform its obligations under any Loan Document to which it is a party.

 

(q)           Margin Stock.  Neither the Borrower, any Subsidiary nor any other
Loan Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

 

(r)            Intellectual Property.  Each of the Borrower, each other Loan
Party and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all material patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trademark right, service mark, service mark
right, trade secret, trade name, copyright, or other proprietary right of any
other Person.  The Borrower, each other Loan Party and each other Subsidiary
have taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property.  No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property by the Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.  The use of such Intellectual Property by the
Borrower, its Subsidiaries and the other Loan Parties, does not infringe on the
rights of any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

 

(s)           Business.  As of the Agreement Date, the Borrower and its
Subsidiaries are engaged in the business of acquiring, developing, owning and
managing neighborhood and community shopping centers, together with other
business activities incidental thereto.

 

(t)            Broker’s Fees.  No broker’s or finder’s fee, commission or
similar compensation will be payable with respect to the transactions
contemplated hereby.  No other similar fees or commissions will be payable by
any Loan Party for any other services rendered to the Borrower or any of its
Subsidiaries ancillary to the transactions contemplated hereby.

 

(u)           Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Borrower, any Subsidiary or any other Loan Party
in connection with, pursuant to or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any Subsidiary or any other Loan Party or omitted to state a material
fact necessary in order to make such statements contained therein, in light of
the circumstances under which they were made, not misleading.  All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of, the Borrower,
any Subsidiary or any other Loan Party in connection with, pursuant to or
relating in any way to this Agreement, present fairly, in all material respects
and in accordance with GAAP

 

61

--------------------------------------------------------------------------------


 

consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments).  All financial projections and other forward
looking statements prepared by or on behalf of the Borrower, any Subsidiary or
any other Loan Party that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions but with it being understood that such projections and statements
are not a guarantee of future performance.  As of the Effective Date, no fact is
known to the Borrower which has had, or may in the future have (so far as the
Borrower can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(j) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Agent and the Lenders.

 

(v)           REIT Status.  The Borrower qualifies as a REIT and is in
compliance with all requirements and conditions imposed under the Internal
Revenue Code sufficient to allow the Borrower to maintain its status as a REIT.

 

(w)          Eligible Properties.  As of the Agreement Date, Schedule 6.1.(w) is
a correct and complete list of all Eligible Properties.

 

(x)            Foreign Assets Control.  None of the Borrower, any Subsidiary or
any Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than
10% of its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Entities.

 


SECTION 6.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment hereto or
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Agreement Date and delivered to the Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower in favor of the
Agent or any of the Lenders under this Agreement.  All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Termination Date is effectuated pursuant to
Section 2.13. and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

62

--------------------------------------------------------------------------------


 


ARTICLE VII. AFFIRMATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:

 


SECTION 7.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.

 

Except as otherwise permitted under Section 9.5., the Borrower shall, and shall
cause each Subsidiary and each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to maintain such existence or to be so
authorized and qualified could reasonably be expected to have a Material Adverse
Effect.

 


SECTION 7.2.  COMPLIANCE WITH APPLICABLE LAW.

 

The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, comply with all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect.

 


SECTION 7.3.  MAINTENANCE OF PROPERTY.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (a) protect and preserve all of its respective properties, including,
but not limited to, all Intellectual Property, and maintain in good repair,
working order and condition all tangible properties, ordinary wear and tear
excepted, and (b)  make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.

 


SECTION 7.4.  CONDUCT OF BUSINESS.

 

The Borrower shall, and shall cause its Subsidiaries and the other Loan Parties
to, carry on, their respective businesses as described in Section 6.1.(s).

 


SECTION 7.5.  INSURANCE.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain
insurance (on a replacement cost basis) with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law, and from time to time deliver to the Agent upon its request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names

 

63

--------------------------------------------------------------------------------


 

of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.

 


SECTION 7.6.  PAYMENT OF TAXES AND CLAIMS.

 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Borrower, such
Subsidiary or such other Loan Party, as applicable, in accordance with GAAP.

 


SECTION 7.7.  VISITS AND INSPECTIONS.

 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (provided that the exercise by the
Agent of its rights under this Section shall be at the expense of the Borrower
two times in any given fiscal year unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Borrower or such Subsidiary or
other Loan Party to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants (where accompanied by the Borrower unless a Default
or Event of Default shall exist), its business, properties, condition (financial
or otherwise), results of operations and performance.  If requested by the
Agent, the Borrower shall execute an authorization letter addressed to its
accountants authorizing the Agent or any Lender to discuss the financial affairs
of the Borrower and any Subsidiary or any other Loan Party with its accountants.

 


SECTION 7.8.  USE OF PROCEEDS; LETTERS OF CREDIT.

 

The Borrower shall use the proceeds of the Loans and the Letters of Credit to
refinance existing Indebtedness under the Existing Credit Agreement on the
Closing Date, to pay fees, costs and expenses in respect of the transactions
under this Agreement, and thereafter for general corporate purposes only.  No
part of the proceeds of any Loan or Letter of Credit will be used (a) for the
purpose of buying or carrying “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System or to extend credit to
others for the purpose of purchasing or carrying any such margin stock if, in
any such case, such use might result in any of the Loans or any of the Letters
of Credit being consider to be “purpose credit” directly or indirectly secured
by margin stock within the meaning of Regulation U or Regulation

 

64

--------------------------------------------------------------------------------


 

X of the Board of Governors of the Federal Reserve System, (b) to finance any
operations, investments or activities in, or make any payments to, any country,
agency, organization, or Person described in clause (ii) of Section 6.1.(x) or
(c) to fund any operations in, finance any investments or activities in, or make
any payments to, a Sanctioned Person or Sanctioned Entity.

 


SECTION 7.9.  ENVIRONMENTAL MATTERS.

 

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect.  If the
Borrower, any Subsidiary or any other Loan Party shall (a) receive notice that
any violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Borrower, any Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and the matters referred to in such
notices, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Borrower, any Subsidiary or any other Loan Party.  The
Borrower shall, and shall cause its Subsidiaries and the other Loan Parties to,
take promptly all actions necessary to prevent the imposition of any Liens that
could reasonably be expected to have a Material Adverse Effect on any of their
respective properties arising out of or related to any Environmental Laws.

 


SECTION 7.10.  BOOKS AND RECORDS.

 

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

 


SECTION 7.11.  FURTHER ASSURANCES.

 

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 

Section 7.12.  New Subsidiaries/Guarantors.

 

(a)           Requirement to Become Guarantor.  Within 10 days of (x) any Person
(other than an Excluded Subsidiary) becoming a Material Subsidiary after the
Effective Date or (y) any Subsidiary becoming obligated in respect of any
Indebtedness other than Nonrecourse Indebtedness, the Borrower shall deliver to
the Agent each of the following items, each in form

 

65

--------------------------------------------------------------------------------


 

and substance satisfactory to the Agent: (i) an Accession Agreement executed by
such Subsidiary and (ii) the items that would have been delivered under
Sections 5.1.(a)(iv) through (viii) and (xiii) if such Subsidiary had been
required to be a Guarantor on the Effective Date; provided, however, promptly
(and in any event within 10 days) upon any Excluded Subsidiary ceasing to be
subject to the restriction which prevented it from becoming a Guarantor on the
Effective Date or delivering an Accession Agreement pursuant to this Section, as
the case may be, such Subsidiary shall comply with the provisions of this
Section.  The Borrower shall send to each Lender copies of each of the foregoing
items once the Agent has received all such items with respect to a Material
Subsidiary.

 

(b)           Release of a Guarantor.  The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor (x) qualifies, or
will qualify simultaneously with its release from the Guaranty, as an Excluded
Subsidiary, (y) in the case of a Material Subsidiary, has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary or (z) in the case of a Subsidiary obligated in respect of any
Indebtedness other than Nonrecourse Indebtedness, such Subsidiary has ceased to
be, or simultaneously with its release from the Guaranty will cease to be,
obligated in respect of such Indebtedness; (ii) such Guarantor is not otherwise
required to be a party to the Guaranty under the immediately preceding
subsection (a); (iii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.; and (iv) the Agent shall have received such written
request at least 10 Business Days prior to the requested date of release. 
Delivery by the Borrower to the Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 


SECTION 7.13.  REIT STATUS.

 

The Borrower shall at all times maintain its status as a REIT.

 


SECTION 7.14.  EXCHANGE LISTING.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 


ARTICLE VIII. INFORMATION


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

 

66

--------------------------------------------------------------------------------


 


SECTION 8.1.  QUARTERLY FINANCIAL STATEMENTS.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the end of each of the first, second and third fiscal quarters of the Borrower),
the unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such period and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such period, setting forth in each case in comparative form the figures as
of the end of and for the corresponding periods of the previous fiscal year, all
of which shall be certified by the chief executive officer, chief financial
officer, or other financial officer of the Borrower who is a vice president or
more senior officer, in his or her opinion, to present fairly, in accordance
with GAAP consistently applied, and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).

 


SECTION 8.2.  YEAR-END STATEMENTS.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower) (including without limitation, the
fiscal year ended December 31, 2004), the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related audited consolidated statements of income, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, setting forth
in comparative form the figures as at the end of and for the previous fiscal
year, all of which shall be (a) certified by the chief executive officer, chief
financial officer, or other financial officer of the Borrower who is a vice
president or more senior officer, in his or her opinion, to present fairly, in
accordance with GAAP consistently applied, the consolidated financial position
of the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period and (b) accompanied by the report thereon of KPMG LLP
or other independent certified public accountants of recognized national
standing acceptable to the Agent, whose certificate shall be unqualified or in
scope and substance satisfactory to the Requisite Lenders.

 


SECTION 8.3.  COMPLIANCE CERTIFICATE.

 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit N (a
“Compliance Certificate”) executed by the chief financial officer or any senior
financial officer of the Borrower with a title of “Vice President” or a title
more senior thereto of the Borrower: (a) setting forth in reasonable detail as
at the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in
Sections 9.1., 9.2. and 9.3. (including without limitation, for the fiscal year
ended December 31, 2004) and (b) stating that, to the best of his or her
knowledge, information and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred, whether it is continuing and the steps
being taken by the Borrower with respect to such event, condition or failure. 
Together with the delivery of each Compliance Certificate, the Borrower shall
deliver a

 

67

--------------------------------------------------------------------------------


 

report, in form and detail reasonably satisfactory to the Agent, setting forth a
list of all Properties acquired by the Borrower, its Subsidiaries, and its
Unconsolidated Affiliates since the date of the delivery of the previous
Compliance Certificate, such list to identify such Property’s name, location,
year built or acquired, anchor tenants, amount of related mortgage Indebtedness,
if any, and the maturity of such mortgage Indebtedness, and the Occupancy Rate
and Net Operating Income for such Property.

 


SECTION 8.4.  OTHER INFORMATION.

 

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Borrower or its Board of Directors
by its independent public accountants;

 

(b)           Securities Filings.  Prompt notice of the filing of all
registration statements (excluding the exhibits thereto (unless requested by the
Agent) and any registration statements on Form S-8 or its equivalent), reports
on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other periodic
reports which the Borrower, any Subsidiary or any other Loan Party shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange (such registration
statements, reports and other periodic reports collectively referred to a
“Security Filing”), and copies of any of the foregoing that is not publicly
available to the Agent and the Lenders or at a Lender’s request therefor;

 

(c)           Shareholder Information; Press Releases.  Promptly upon the
mailing thereof to the shareholders of the Borrower generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party (but only to the extent that such financial
statements, reports and proxy statements are not publicly available to the Agent
and the Lenders);

 

(d)           ERISA.  If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer, any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and of which there has resulted or
could reasonably be expected to result in the imposition of a Lien or the
posting of a bond or other security, a certificate of the chief executive

 

68

--------------------------------------------------------------------------------


 

officer or chief financial officer of the Borrower setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

 

(e)           Litigation.  To the extent the Borrower or any Subsidiary is aware
of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Borrower or any
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect;

 

(f)            Modification of Organizational Documents.  Promptly upon the
Agent’s request therefor, a copy of any amendment to the articles of
incorporation, bylaws, partnership agreement, operating agreement or other
similar organizational documents of the Borrower, any Subsidiary or any other
Loan Party;

 

(g)           Change of Financial Condition.  To the extent not otherwise
publicly available to the Agent and the Lenders in a Security Filing, prompt
notice of any change in the business, assets, liabilities, financial condition
or results of operations of the Borrower, any Subsidiary or any other Loan Party
which has had or, in the Borrower’s reasonable judgment, could be expected to
have a Material Adverse Effect;

 

(h)           Default. Notice of the occurrence of any Default or Event of
Default promptly upon a Responsible Officer of the Borrower obtaining knowledge
thereof;

 

(i)            Judgments.  To the extent not otherwise publicly available to the
Agent and the Lenders in a Security Filing, prompt notice of any order, judgment
or decree in excess of $20,000,000 having been entered against the Borrower, any
Subsidiary or any other Loan Party or any of their respective properties or
assets;

 

(j)            Notice of Violations of Law.  To the extent not otherwise
publicly available to the Agent and the Lenders in a Security Filing, prompt
notice if the Borrower, any Subsidiary or any other Loan Party shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(k)           Material Asset Sales.  To the extent not otherwise publicly
available to the Agent and the Lenders in a Security Filing, prompt notice of
the sale, transfer or other disposition of any assets (which have a value equal
to or greater than $30,000,000) of the Borrower, any Subsidiary or any other
Loan Party to any Person other than the Borrower, any Subsidiary or any other
Loan Party;

 

(l)            Patriot Act Information.  From time to time and promptly upon
each request, information identifying the Borrower as a Lender may request in
order to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001));

 

69

--------------------------------------------------------------------------------


 

(m)          Senior Note Indentures.  Contemporaneously with their delivery to
the holders of Indebtedness issued pursuant to the Senior Note Indentures,
copies of all financial information and reports provided under the Senior Note
Indentures (including, without limitation, the compliance certificates required
to be delivered under Section 4.11 of each of the REIT Note Indentures and
Section 1008 of the Bradley OP Note Indenture); and

 

(n)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Borrower
or any of its Subsidiaries as the Agent or any Lender may reasonably request.

 


SECTION 8.5.  DELIVERY OF DOCUMENTS.

 

Documents required to be delivered by the Borrower pursuant to Article VIII. (to
the extent any such documents are not otherwise included in a Security Filing)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted by the Agent on
the Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Agent has access (whether a commercial, third-party website (such
as IntraLinks or SyndTraks) or a website sponsored by the Agent); provided that
the Borrower shall deliver paper copies of such documents to the Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Lender.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificate required by
Section 8.3. to the Agent.  The Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 


ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:

 


SECTION 9.1.  FINANCIAL COVENANTS.

 

The Borrower shall not permit:

 

(a)           Maximum Leverage Ratio.  The ratio (the “Maximum Leverage Ratio”)
of (i) Combined Total Indebtedness to (ii) Combined Total Asset Value, to exceed
0.60 to 1.00 at any time; provided, however, that if the Maximum Leverage Ratio
is greater than 0.60 to 1.00 but is less than 0.65 to 1.00, then such failure to
comply with the foregoing covenant shall not constitute a Default or an Event of
Default so long as (1) the Borrower’s failure to comply with the foregoing
covenant is a direct result of the Borrower’s (or any Subsidiary’s) acquisition
of a portfolio of Properties, (2) such acquisition is otherwise permitted
hereunder, and (3) the

 

70

--------------------------------------------------------------------------------


 

Maximum Leverage Ratio ceases to exceed 0.60 to 1.00 within 180 days following
the date the Maximum Leverage Ratio first exceeded 0.60 to 1.00.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Combined
Adjusted EBITDA for the period of two consecutive fiscal quarters of the
Borrower most recently ending to (ii) Fixed Charges for such period, to be less
than 1.70 to 1.00 at any time.

 

(c)           Maximum Combined Secured Indebtedness Ratio.  The ratio of
(i) Combined Secured Indebtedness of the Combined Group to (ii) Combined Total
Asset Value, to exceed 0.40 to 1.00 at any time.

 

(d)           Maximum Combined Secured Recourse Indebtedness Ratio.  The ratio
of (i) Combined Secured Recourse Indebtedness of the Combined Group to
(ii) Combined Total Asset Value, to exceed 0.10 to 1.00 at any time.

 

(e)           Minimum Unencumbered Leverage Ratio.  The ratio of
(i) Unencumbered Asset Value to (ii) Combined Unsecured Indebtedness of the
Combined Group, to be less than 1.67 to 1.00 at any time.

 

(f)            Minimum Unencumbered Interest Coverage Ratio.  The ratio of
(i) Unencumbered Adjusted NOI for the period of two consecutive fiscal quarters
of the Borrower most recently ending to (ii) Unsecured Interest Expense for such
period, to be less than 2.00 to 1.00 at any time.

 

(g)           Minimum Combined Tangible Net Worth.  Combined Tangible Net Worth
at any time to be less than (i) $750,000,000 plus (ii) 85% of the Net Proceeds
of all Equity Issuances effected by the Borrower or any Subsidiary after
December 31, 2004 (other than (A) Equity Issuances to the Borrower or any
Subsidiary and (B) any increase in Combined Tangible Net Worth to the extent
attributable to employee stock option exercises and employee compensation in an
aggregate amount not to exceed $5,000,000).

 


SECTION 9.2.  RESTRICTED PAYMENTS.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment; provided, however, that the Borrower and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:

 

(a)           the Borrower may declare or make cash distributions to its
shareholders (together with cash distributions of the Heritage OP and the
Bradley OP to its limited partners other than the Borrower) during any period of
four consecutive fiscal quarters ending during the term of this Agreement in an
aggregate amount not to exceed the greater of (i) 95% of Funds From Operations
of the Combined Group for such period or (ii) the amount required to be
distributed for the Borrower to remain in compliance with Section 7.13.;
provided, however, that in no event shall such cash distributions made during
any period of two consecutive fiscal quarters exceed in an aggregate amount 100%
of Funds From Operations of the Combined Group for such period;

 

71

--------------------------------------------------------------------------------


 

(b)           the Borrower may make cash distributions to its shareholders of
capital gains resulting from gains from certain asset sales to the extent
necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)           a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary;

 

(d)           the Bradley OP may repurchase, redeem or otherwise acquire Equity
Interests issued by the Bradley OP;

 

(e)           Subsidiaries may pay Restricted Payments to the Borrower or any
other Subsidiary; and

 

(f)            the Borrower may make cash payments to repurchase outstanding
shares of any of its Equity Interests.

 

If an Event of Default shall exist, the Borrower shall not, and shall not permit
any Subsidiary to, make any Restricted Payments to any Person other than (i) to
the Borrower or any Subsidiary and (ii) cash distributions by the Borrower to
its shareholders during any fiscal year in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with
Section 7.13.

 


SECTION 9.3. CERTAIN PERMITTED INVESTMENTS.

 

The Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of the Borrower and such other Subsidiaries to
exceed the applicable limits set forth below:

 

(a)           Investments in Unconsolidated Affiliates and other Persons that
are not Wholly Owned Subsidiaries (other than Subsidiaries that are Guarantors
and the Bradley OP (and Wholly Owned Subsidiaries of the Bradley OP) so long as
the Borrower owns at least 66-2/3% of the Equity Interests issued by the Bradley
OP), such that the aggregate value of such Investments (determined in a manner
consistent with the definition of Combined Total Asset Value or, if not
contemplated under the definition of Combined Total Asset Value, as determined
in accordance with GAAP) exceeds 20.0% of Combined Total Asset Value at any
time;

 

(b)           Mortgage Receivables, such that the aggregate book value of all
such Mortgage Receivables exceeds 10.0% of Combined Total Asset Value at any
time;

 

(c)           real property under construction such that the aggregate
Construction Budget for all such real property exceeds 15.0% of Combined Total
Asset Value at any time; and

 

(d)           Unimproved Land, such that the current book value of all
Unimproved Land exceeds 5.0% of Combined Total Asset Value at any time.

 

72

--------------------------------------------------------------------------------


 

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (d) shall
not exceed 35.0% of Combined Total Asset Value at any time.

 


SECTION 9.4.  LIENS; NEGATIVE PLEDGES; OTHER MATTERS.

 

(a)           The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, an Event of
Default is or would be in existence, including without limitation, an Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

(b)           The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into, assume or otherwise be bound by any Negative
Pledge except for a Negative Pledge contained in (i) an agreement (x) evidencing
Indebtedness which the Borrower or such Subsidiary may create, incur, assume, or
permit or suffer to exist hereunder; (y) which Indebtedness is secured by a Lien
permitted to exist under the Loan Documents; and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into; or (ii) an agreement relating to the
sale of a Subsidiary or assets pending such sale, provided that in any such case
the Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale.

 

(c)           The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or
make any other distribution on any of such Subsidiary’s capital stock or other
equity interests owned by the Borrower or any Subsidiary; (ii) pay any
Indebtedness owed to the Borrower or any Subsidiary; (iii) make loans or
advances to the Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to the Borrower or any Subsidiary.

 


SECTION 9.5.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.

 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Borrower) so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Event of Default is or would be in existence; notwithstanding the
foregoing, any such Loan Party (other than the Borrower) may enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrower shall have given the Agent and the Lenders
at least 10 Business Days’ prior written notice of such merger, such notice to
include a certification to the effect that immediately after and after

 

73

--------------------------------------------------------------------------------


 

giving effect to such action, no Event of Default is or would be in existence;
(ii) if the survivor entity is a Material Subsidiary (and not an Excluded
Subsidiary) within 5 Business Days of consummation of such merger, the survivor
entity (if not already a Guarantor) shall have executed and delivered an
assumption agreement in form and substance satisfactory to the Agent pursuant to
which such survivor entity shall expressly assume all of such Loan Party’s
Obligations under the Loan Documents to which it is a party; (iii) within 10
days of consummation of such merger, the survivor entity delivers to the Agent
the following: (A) items of the type referred to in Sections 5.1.(a)(iv) through
(viii) and (xiii) with respect to the survivor entity as in effect after
consummation of such merger (if not previously delivered to the Agent and still
in effect), (B) copies of all documents entered into by such Loan Party or the
survivor entity to effectuate the consummation of such merger, including, but
not limited to, articles of merger and the plan of merger, (C) copies, certified
by the Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;

 

(b)           a Person may merge with and into the Borrower so long as (i) the
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Event of Default
is or would be in existence, and (iii) the Borrower shall have given the Agent
and the Lenders at least 10 Business Days’ prior written notice of such merger,
such notice to include a certification as to the matters described in the
immediately preceding clause (ii) (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower);

 

(c)           the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business; and

 

(d)           the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves.

 


SECTION 9.6.  FISCAL YEAR.

 

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

 


SECTION 9.7.  MODIFICATIONS TO PMCC DOCUMENTS; LIMITATIONS ON MODIFICATIONS TO
LOAN DOCUMENTS.

 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, enter into any amendment, waiver or modification to the PMCC Loan Agreement
or PMCC Indemnity which could reasonably be expected to have in any material
respect an adverse effect on the interests of the Agent or the Lenders.  None of
the Borrower and its Subsidiaries shall maintain or enter into any agreement
containing any provision which restricts the ability of any Loan Party to amend
or modify this Agreement or any other Loan Document.

 

74

--------------------------------------------------------------------------------


 


SECTION 9.8.  MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS.

 

The Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, amend, supplement, restate or otherwise modify its articles or certificate
of incorporation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a materially adverse effect on (a) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (b) the validity or enforceability of any of the Loan
Documents, (c) the rights and remedies of the Lenders and the Agent under any of
the Loan Documents or (d) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith or the timely payment
of all Reimbursement Obligations.

 


SECTION 9.9.  TRANSACTIONS WITH AFFILIATES.

 

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except (i) transactions
which are no less favorable to the Borrower or such Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate and (ii) transactions with Unconsolidated Affiliates to the extent
such transactions relate to property management, leasing services, financing
services, legal services or construction management.

 


SECTION 9.10.  ERISA EXEMPTIONS.

 

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

 


ARTICLE X. DEFAULT

 


SECTION 10.1.  EVENTS OF DEFAULT.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation owing by such other Loan Party under any Loan

 

75

--------------------------------------------------------------------------------


 

Document to which it is a party, and such failure shall continue for a period of
three Business Days.

 

(c)           Default in Performance.  (i) The Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in Section 8.4.(h)
or in Article IX. or (ii) the Borrower or any other Loan Party shall fail to
perform or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and in the case of this clause (ii) only such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Agent.

 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Borrower or any other Loan Party to
the Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made; provided that this
clause (d) shall not serve as the basis for an Event of Default to the extent
that (A) the Borrower’s violation of this clause (d) results solely from its
certification under Section 5.2.(a) that no Default or Event of Default existed
as of the date of the making of a Loan or the date of issuance of a Letter of
Credit or would exist immediately after giving effect thereto and (B) in the
case of a Default, the Default that existed at such time has been cured and, in
the case of an Event of Default, the Event of Default that existed at such time
has been waived pursuant to Section 12.6.

 

(e)           Indebtedness Cross-Default; Derivatives Contracts.

 

(i)            The Borrower, any Subsidiary or any other Loan Party shall fail
to pay when due and payable, within any applicable grace or cure period, the
principal of, or interest on, any Indebtedness (other than the Loans and the
Reimbursement Obligations) having an aggregate outstanding principal amount of
$25,000,000 or more (or $50,000,000 or more in the case of Nonrecourse
Indebtedness) (“Material Indebtedness”); or

 

(ii)           (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;

 

(iii)          any other event shall have occurred and be continuing which
permits any holder or holders of Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity; or

 

76

--------------------------------------------------------------------------------


 

(iv)          any Loan Party shall fail to pay when due and payable amounts in
excess of $25,000,000 in the aggregate owing in respect of any Derivatives
Contracts.

 

(f)            Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any Significant Subsidiary shall:  (i) commence a voluntary case under
the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any Significant
Subsidiary in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Significant Subsidiary or such
other Loan Party (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

(h)           Litigation; Enforceability.  The Borrower or any other Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

 

(i)            Judgment.  A judgment or order for the payment of money or for an
injunction shall be entered against the Borrower, any Significant Subsidiary or
any other Loan Party, by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders

 

77

--------------------------------------------------------------------------------


 

entered against the Borrower, such Subsidiaries and such other Loan Parties,
$25,000,000 or (B) in the case of an injunction or other non-monetary judgment,
such judgment could reasonably be expected to have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any Significant
Subsidiary or any other Loan Party which exceeds, individually or together with
all other such warrants, writs, executions and processes, $25,000,000 in amount
and such warrant, writ, execution or process shall not be discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

 

(k)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $5,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $5,000,000
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $5,000,000; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $5,000,000.

 

(l)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(m)          Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the New England Teamsters and Trucking Industry Pension Fund,
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 33% of the total voting power of the then
outstanding voting stock of the Borrower;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by

 

78

--------------------------------------------------------------------------------


 

such Board or whose nomination for election by the shareholders of the Borrower
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Borrower then in office;
or

 

(iii)          The Borrower or a Wholly Owned Subsidiary of the Borrower shall
cease to be the sole general partner of either Operating Partnership.

 


SECTION 10.2.  REMEDIES UPON EVENT OF DEFAULT.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Section 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (ii) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 10.5. and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Lenders to make Revolving Loans, the
Swingline Commitment, the obligation of the Swingline Lender to make Swingline
Loans, and the obligation of the Agent to issue Letters of Credit hereunder,
shall all immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the Agent
shall, at the direction of the Requisite Lenders:  (A) declare (1) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
(2) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such other Event of Default for deposit into
the Collateral Account pursuant to Section 10.5. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments, the Swingline Commitment, the obligation of the Lenders to make
Loans hereunder and the obligation of the Agent to issue Letters of Credit
hereunder.

 

(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.

 

79

--------------------------------------------------------------------------------


 

(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(g), the Commitments
shall immediately and automatically terminate.

 

Section 10.4.  Allocation of Payments.

 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)           amounts due the Agent in respect of fees and expenses due under
Section 12.2.;

 

(b)           amounts due the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;

 

(c)           payments of interest on Swingline Loans;

 

(d)           payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

 

(e)           payments of principal of Swingline Loans;

 

(f)            payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letters of Credit, such
amounts shall be paid to the Agent for deposit into the Collateral Account);

 

(g)           amounts due the Agent and the Lenders pursuant to Sections 11.7.
and 12.9.;

 

80

--------------------------------------------------------------------------------


 

(h)           payment of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

 

(i)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.5.  Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

 

(b)           Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion.  All such investments and reinvestments shall be held in
the name of and be under the sole dominion and control of the Agent for the
ratable benefit of the Lenders.  The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.

 

(d)           If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Agent’s receipt of such request from
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Collateral
Account as exceeds the aggregate amount of the Letter of Credit Liabilities at
such time.

 

81

--------------------------------------------------------------------------------


 

(f)            The Borrower shall pay to the Agent from time to time such fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.

 

Section 10.6.  Performance by Agent.

 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein.  In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

 

Section 10.7.  Rights Cumulative.

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 


ARTICLE XI. THE AGENT


 

Section 11.1.  Authorization and Action.

 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this

 

82

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document.  As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.

 

Section 11.2.  Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons (except for the delivery to it of any certificate
or document specifically required to be delivered to it pursuant to
Section 5.1.) or inspect the property, books or records of the Borrower or any
other Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.  Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Agent and the other Lenders that the

 

83

--------------------------------------------------------------------------------


 

Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2. that have not previously been waived by the Requisite
Lenders.

 

Section 11.3.  Notice of Defaults.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default”; provided, that no Lender
shall have any liability for any failure to do so.  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.4.  Wachovia as Lender.

 

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity.  Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 

Section 11.5.  Approvals of Lenders.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof. 
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication.  Except as otherwise provided in
this Agreement, unless a Lender shall give written notice to the Agent that it
specifically objects to the recommendation or

 

84

--------------------------------------------------------------------------------


 

determination of the Agent (together with a written explanation of the reasons
behind such objection) within the applicable time period for reply, such Lender
shall be deemed to have conclusively approved of or consented to such
recommendation or determination.

 

Section 11.6.  Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender.  Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates.  Each Lender acknowledges that
the Agent’s legal counsel in connection with the transactions contemplated by
this Agreement is only acting as counsel to the Agent and is not acting as
counsel to such Lender.

 

Section 11.7.  Indemnification of Agent.

 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be

 

85

--------------------------------------------------------------------------------


 

liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Agent’s gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final, non-appealable judgment or if the Agent
fails to follow the written direction of the Requisite Lenders (or all of the
Lenders if expressly required hereunder) unless such failure results from the
Agent following the advice of counsel to the Agent of which advice the Lenders
have received notice.  Without limiting the generality of the foregoing but
subject to the preceding proviso, each Lender agrees to reimburse the Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees of the counsel(s) of the Agent’s
own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws.  Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification.  The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

 

Section 11.8.  Successor Agent.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent) upon 30-days’ prior written notice
to the Agent.  Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and its affiliates as a successor
Agent).  If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the resigning Agent’s giving of notice of resignation or
the Lenders’ removal of the Agent, then the resigning or removed Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be a commercial bank
having total combined assets of at least $50,000,000,000.  Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent, and the retiring or
removed Agent shall be discharged from its duties and obligations under the Loan
Documents.  Such successor Agent shall issue letters of credit in

 

86

--------------------------------------------------------------------------------


 

substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Agent,
in either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit.  After any Agent’s resignation or removal
hereunder as Agent, the provisions of this Article XI. shall continue to inure
to its benefit and apply as to any actions taken or omitted to be taken by it
while it was Agent under the Loan Documents.

 

Section 11.9.  Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or any duties as an
agent hereunder for the Lenders.  The titles of “Arranger”, “Syndication Agent”
and “Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

 


ARTICLE XII. MISCELLANEOUS


 

Section 12.1.  Notices.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Borrower:

 

Heritage Property Investment Trust, Inc.

131 Dartmouth Street, 6th Floor

Boston, Massachusetts 02116

Attn: Patrick O’Sullivan

Telephone:            (617) 247-2200 (ext 2502)

Telecopy:              (617) 266-0885

 

With a copy:

 

Heritage Property Investment Trust, Inc.

131 Dartmouth Street, 6th Floor

Boston, Massachusetts 02116

Attn: Stephen Faberman

Telephone:            (617) 406-2503

Telecopy:              (617) 266-0885

 

87

--------------------------------------------------------------------------------


 

If to the Agent:

 

Wachovia Bank, National Association

191 Peachtree Street NE, Mail Code GA8057

Atlanta, Georgia  30303

Attn: Cathy Casey

Telephone:            (404) 332-5649

Telecopy:              (404) 332-4066

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. The failure of a Person designated to get a copy of a notice to
receive such copy shall not affect the validity of notice properly given to any
other Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc. or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Agent and the Lenders for all their reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver

 

88

--------------------------------------------------------------------------------


 

or consent under or in respect of, any Loan Document and (d) to the extent not
already covered by any of the preceding subsections, to pay or reimburse the
Agent and the Lenders for all their costs and expenses incurred in connection
with any bankruptcy or other proceeding of the type described in
Section 10.1.(f) or 10.1.(g), including the reasonable fees and disbursements of
counsel to the Agent and any Lender, whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT
THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND

 

89

--------------------------------------------------------------------------------


 

DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY
OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS
AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM.  THE BORROWER AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

(b)           Any Lender may make, carry or transfer Loans at, to or for the
account of any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.

 

(c)           Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender; provided, however, (i) any
such participating interest must be for a constant and not a varying percentage
interest and (ii) after giving effect to any such participation by a Lender, the
amount of its Commitment, or if the Commitments have been terminated, the
aggregate outstanding principal balance of Notes held by it, in which it has not
granted any participating interests must be equal to at least $5,000,000. 
Except as otherwise provided in Section 12.3., no Participant shall have any
rights or benefits under this Agreement or any other Loan Document.  A
Participant shall not be entitled to receive any greater payment under
Section 3.12. than the applicable Lender would have been entitled to receive
with respect

 

90

--------------------------------------------------------------------------------


 

to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.12. unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower and the Agent, to comply with Section 3.12.(c) as
though it were a Lender.  In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 7.12.(c)).  An assignment
or other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c).  Upon
request from the Agent, a Lender shall notify the Agent of the sale of any
participation hereunder and, if requested by the Agent, certify to the Agent
that such participation is permitted hereunder and that the requirements of
Section 3.12.(c) have been satisfied.

 

(d)           Any Lender may with the prior written consent of the Agent and, so
long as no Default or Event of Default exists, the Borrower (which consent, in
each case, shall not be unreasonably withheld (it being agreed that the
Borrower’s withholding of consent to an assignment which would result in the
Borrower having to pay amounts under Section 3.12. shall be deemed to be
reasonable)), assign to one or more Eligible Assignees (each an “Assignee”) all
or a portion of its rights and obligations under this Agreement and the Notes
(including all or a portion of its Commitments and the Loans owing to such
Lender); provided, however, (i) no such consent by the Borrower shall be
required in the case of any assignment to another Lender or any affiliate of
such Lender or another Lender and no such consent by the Agent shall be required
in the case of any assignment by a Lender to any affiliate of such Lender;
(ii) unless the Borrower and the Agent otherwise agree, after giving effect to
any partial assignment by a Lender, the Assignee shall hold, and the assigning
Lender shall retain, a Commitment, or if the Commitments have been terminated,
Loans having an outstanding principal balance, of at least $5,000,000 and
integral multiples of $2,500,000 in excess thereof; and (iii) each such
assignment shall be effected by means of an Assignment and Acceptance
Agreement.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
a Lender party to this Agreement with respect to the assigned interest as of the
effective date of the Assignment and Acceptance Agreement and shall have all the
rights and obligations of a Lender with respect to the assigned interest as set
forth in such Assignment and Acceptance Agreement, and the transferor Lender
shall be released from its obligations

 

91

--------------------------------------------------------------------------------


 

hereunder with respect to the assigned interest to a corresponding extent, and
no further consent or action by any party shall be required.  Upon the
consummation of any assignment pursuant to this subsection, the transferor
Lender, the Agent and the Borrower shall make appropriate arrangements so that
new Notes are issued to the Assignee and such transferor Lender, as
appropriate.  In connection with any such assignment, the transferor Lender
shall pay to the Agent an administrative fee for processing such assignment in
the amount of $3,500.

 

(e)           Any Lender (each, a “Designating Lender”) may, but has no
obligation to, at any time while the Borrower has been assigned an Investment
Grade Rating from either S&P or Moody’s designate one Designated Lender to fund
Bid Rate Loans on behalf of such Designating Lender subject to the terms of this
subsection, and the provisions in the immediately preceding subsections (c) and
(d) shall not apply to such designation.  No Lender may designate more than one
Designated Lender.  The parties to each such designation shall execute and
deliver to the Agent for its acceptance a Designation Agreement.  Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Agent will accept such Designation Agreement and give prompt notice thereof
to the Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender a Designated Lender Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.2. after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Agent and the Lenders for
each and every of the obligations of the Designating Lender and its related
Designated Lender with respect to this Agreement, including, without limitation,
any indemnification obligations under Section 11.7. and any sums otherwise
payable to the Borrower by the Designated Lender.  Each Designating Lender shall
serve as the administrative agent of the Designated Lender and shall on behalf
of, and to the exclusion of, the Designated Lender: (i) receive any and all
payments made for the benefit of the Designated Lender and (ii) give and receive
all communications and notices and take all actions hereunder, including,
without limitation, votes, approvals, waivers, consents and amendments under or
relating to this Agreement and the other Loan Documents.  Any such notice,
communication, vote, approval, waiver, consent or amendment shall be signed by
the Designating Lender as administrative agent for the Designated Lender and
shall not be signed by the Designated Lender on its own behalf and shall be
binding on the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf.  The Borrower, the Agent and the Lenders
may rely thereon without any requirement that the Designated Lender sign or
acknowledge the same.  No Designated Lender may assign or transfer all or any
portion of its interest hereunder or under any other Loan Document, other than
assignments to the Designating Lender which originally designated such
Designated Lender.  The Borrower, the Lenders and the Agent each hereby agrees
that it will not institute against any Designated Lender or join any other
Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation

 

92

--------------------------------------------------------------------------------


 

proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (y) the
Termination Date.

 

(f)            The Agent shall maintain at the Principal Office a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender from time to time (the “Register”).  The Agent shall
give each Lender and the Borrower notice of the assignment by any Lender of its
rights as contemplated by this Section.  The Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent.  Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

 

(g)           In addition to the assignments and participations permitted under
the foregoing provisions of this Section, any Lender may assign and pledge all
or any portion of its Loans and its Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank, and such Loans and Notes shall be fully
transferable as provided therein.  No such assignment shall release the
assigning Lender from its obligations hereunder.

 

(h)           A Lender may furnish any information concerning the Borrower, any
other Loan Party or any of their respective Subsidiaries in the possession of
such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.

 

(i)            Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

 

(j)            Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 

Section 12.6.  Amendments.

 

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may

 

93

--------------------------------------------------------------------------------


 

be amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).

 

(b)           Notwithstanding the foregoing, without the prior written consent
of each Lender adversely affected thereby, no amendment, waiver or consent shall
do any of the following:

 

(i)            increase the Commitments of the Lenders (except for any increase
in the Commitments effectuated pursuant to Section 2.16.) or subject the Lenders
to any additional obligations;

 

(ii)           reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;

 

(iii)          reduce the amount of any Fees payable hereunder or postpone any
date fixed for payment thereof;

 

(iv)          modify the definition of the term “Termination Date” (except as
contemplated under Section 2.13.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;

 

(v)           amend or otherwise modify the provisions of Section 3.2.;

 

(vi)          modify the definition of the term “Requisite Lenders” or otherwise
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 12.6. if
such modification would have such effect;

 

(vii)         release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 7.12.(c)); or

 

(viii)        amend or otherwise modify the provisions of Section 2.15.(a).

 

(c)           No amendment, waiver or consent, other than under Section 11.8.,
unless in writing and signed by the Agent, in such capacity, in addition to the
Lenders required hereinabove to take such action, shall affect the rights or
duties of the Agent under this Agreement or any of the other Loan Documents. 
Any amendment, waiver or consent relating to Section 2.3. or the obligations of
the Swingline Lender under this Agreement or any other Loan

 

94

--------------------------------------------------------------------------------


 

Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender.

 

(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  Except as otherwise provided in Section 11.5., no
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

 

Section 12.7.  Nonliability of Agent and Lenders.

 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.

 

Section 12.8.  Confidentiality.

 

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower, but in any
event the Agent and the Lenders may make disclosure: (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section 12.8.); (b) as
reasonably requested by any potential or actual Assignee, Participant or other
transferee in connection with the contemplated transfer of any Commitment or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal proceedings
or as otherwise required by Applicable Law; (d) to the Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or

 

95

--------------------------------------------------------------------------------


 

under any of the other Loan Documents; (f) upon Borrower’s prior consent (which
consent shall not be unreasonably withheld), to any contractual counter-parties
to any swap or similar hedging agreement or to any rating agency; and (g) to the
extent such information (x) becomes publicly available other than as a result of
a breach of this Section actually known to such Lender to be such a breach or
(y) becomes available to the Agent or any Lender on a non-confidential basis
from a source other than the Borrower or any Affiliate.

 

Section 12.9.  Indemnification.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, damages, liabilities, deficiencies, judgments
or reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of Section 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Agent’s or any Lender’s entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof, by the Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any Subsidiary that violates a sanction
enforced by the OFAC; or (x) any violation or non-compliance by the Borrower or
any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
(A) any acts or omissions of such Indemnified Party in connection with matters
described in this

 

96

--------------------------------------------------------------------------------


 

subsection to the extent arising from the gross negligence or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

 

(b)           The Borrower’s indemnification obligations under this Section
12.9. shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this regard, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 12.9.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such

 

97

--------------------------------------------------------------------------------


 

Indemnity Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

Section 12.10.  Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.4.(b)) have terminated,
(c) none of the Lenders or the Swingline Lender is obligated any longer under
this Agreement to make any Loans and (d) all Obligations (other than obligations
which survive as provided in the following two sentences) have been paid and
satisfied in full, this Agreement shall terminate.  The indemnities to which the
Agent, the Lenders and the Swingline Lender are entitled under the provisions of
Sections 3.12., 4.1., 4.4., 11.7., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Agent, the Lenders and the Swingline Lender (i) notwithstanding any termination
of this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.  If any Letter of Credit contains an expiration date that extends
beyond the Termination Date and the Borrower shall have not have provided the
Agent with cash collateral and a reimbursement agreement in respect of any such
Letter of Credit pursuant to the requirements of Section 2.4.(b), the
reimbursement obligations of the Borrower under Section 2.4. in respect of such
Letters of Credit shall continue in full force and effect notwithstanding any
termination of this Agreement or of the other Loan Documents.

 

Section 12.11.  Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

98

--------------------------------------------------------------------------------


 

Section 12.13.  Patriot Act.

 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.

 

Section 12.14.  Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 12.15.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 12.16.  Limitation of Liability.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.17.  Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

99

--------------------------------------------------------------------------------


 

Section 12.18.  Construction.

 

The Agent, the Borrower and each Lender acknowledge that each of them has had
the opportunity to engage legal counsel of its own choice and has been afforded
an opportunity to review this Agreement and the other Loan Documents with legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

 

[Signatures on Following Pages]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

 

HERITAGE PROPERTY INVESTMENT TRUST, INC.

 

 

 

 

 

By:

/s/Patrick H. O’Sullivan

 

 

 

Name: Patrick H. O’Sullivan

 

 

Title:Vice President

 

 

[Signatures Continued on Next Page]

 

101

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of

March      , 2005 with Heritage Property Investment Trust, Inc.]

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent, as a Lender and as
Swingline Lender

 

 

 

 

 

By:

/s/ Cathy Casey

 

 

 

Name: Cathy Casey

 

 

Title: Director

 

 

 

Commitment Amount:

 

 

 

$45,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wachovia Bank, National Association

 

191 Peachtree Street NE, Mail Code GA8057

 

Atlanta, GA 30303

 

Attn: Cathy Casey

 

Telephone:

(404) 332-5649

 

Telecopy:

(404) 332-4066

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Will Bowers

 

 

 

Name: Will Bowers

 

 

Title:   Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of America

 

901 Main Street, 64th Floor

 

Dallas, TX 75202

 

Attention: Will Bowers

 

Telephone: (214) 209-0276

 

Telecopy: (214) 209-0995

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG NEW YORK AND
GRAND CAYMAN BRANCHES

 

 

 

 

 

By:

/s/ Ralph C. Marra, Jr.

 

 

 

Name: Ralph C. Marra, Jr.

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Kerstin Micke

 

 

 

Name: Kerstin Micke

 

 

Title: Assistant Treasurer

 

 

 

Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Commerzbank AG New York Branch

 

2 World Financial Center

 

New York, NY 10281-1050

 

Attn: Douglas Traynor

 

Telephone:

(212) 266-7569

 

Telecopy:

(212) 266-7565

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

By:

/s/ George Reynolds

 

 

 

Name: George Reynolds

 

 

Title: Vice President

 

 

 

By:

/s/ James Rolison

 

 

 

Name: James Rolison

 

 

Title:  Director

 

 

 

Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Deutsche Bank Trust Company Americas

 

200 Crescent Court

 

Suite 550

 

Dallas, TX 75201

 

Attn: Scott Speer

 

Telephone:

(214) 740-7903

 

Telecopy:

(214) 740-7910

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jeff Aycock

 

 

 

Name: Jeff Aycock

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

KeyBank National Association

 

1200 Abernathy Road NE

 

Atlanta, GA 30328

 

Attn: Jeff Aycock

 

Telephone:

(770) 510-2105

 

Telecopy:

(770) 510-2195

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

/s/ Rick Laudisi

 

 

 

Name: Rick Laudisi

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$28,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

The Bank of New York

 

One Wall Street, 21st Floor

 

New York, NY 10286

 

Attention: Jamia Jasper

 

Telephone: (212) 635-8245

 

Telecopy: (212) 809-9526

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Brad Feine

 

 

 

Name: Brad Feine

 

 

Title: Banking Officer

 

 

 

Commitment Amount:

 

 

 

$28,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

LaSalle Bank National Association

 

135 S. LaSalle Street, Suite 1225

 

Chicago, IL 60603-3499

 

Telecopier: (312) 904-8509

 

Telephone: (312) 904-6691

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Andrew D. Coler

 

 

 

Name: Andrew D. Coler

 

 

Title: Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$28,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

PNC Bank, National Association

 

1600 Market Street, 30th Floor

 

Philadelphia, PA 19103

 

Attention: David C. Curran

 

Telephone:

(215) 585-7707

 

Telecopy:

(215) 585-5806

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK

 

 

 

 

 

By:

/s/ T. Gregory Donohue

 

 

 

Name: T. Gregory Donohue

 

 

Title: Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$28,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Sovereign Bank

 

75 State Street

 

MAI SST 04-11

 

Boston, MA 02109

 

Attention: T. Gregory Donohue

 

Telephone:

(617) 757-5578

 

Telecopy:

(617) 757-5652

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Matthew W. Sadler

 

 

 

Name: Matthew W. Sadler

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$22,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

U.S. Bank National Association

 

209 S. LaSalle Street, Suite 410

 

Chicago, IL 60604

 

Telephone: (312) 325-8855

 

Telecopy: (312) 325-8852

 

--------------------------------------------------------------------------------


 

 

UFJ BANK LIMITED

 

 

 

 

 

By:

/s/ Jesse McDonald

 

 

 

Name: Jesse McDonald

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$22,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

UFJ Bank Limited

 

55 East 52nd Street

 

New York, NY  0055

 

Attention: Jesse McDonald

 

Telephone: (212) 339-6210

 

Telecopy: (212) 754-1304

 

--------------------------------------------------------------------------------


 

 

AMSOUTH BANK

 

 

 

 

 

By:

/s/ David Farnsworth

 

 

 

Name: David Farnsworth

 

 

Title: Senior Vice President / Credit Officer

 

 

 

Commitment Amount:

 

 

 

$22,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

AmSouth Bank

 

1900 5th Avenue North

 

BAC 15th Floor

 

Birmingham, AL 35203

 

Attn: Lee Surtees

 

Telephone:

(205) 801-0621

 

Telecopy:

(205) 326-4075

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Greg Steele

 

 

 

Name: Greg Steele

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$22,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of Montreal

 

115 S. LaSalle Street, 10W

 

Chicago, IL 60603

 

Attn: Greg Steele

 

Telephone:

(312) 293-8351

 

Telecopy:

(312) 293-5852

 

--------------------------------------------------------------------------------


 

 

CHEVY CHASE BANK, F.S.B.

 

 

 

 

 

By:

/s/ Sadhvi K. Subramanian

 

 

 

Name: Sadhvi K. Subramanian

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$15,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Chevy Chase Bank, F.S.B.

 

7501 Wisconsin Avenue, 12th Floor

 

Bethesda, MD 20814

 

Attention: Sadhvi K. Subramanian

 

Telephone:

(240) 497-7702

 

Telecopy:

(240) 497-7714

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Casey Ostrander

 

 

 

Name: Casey Ostrander

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$15,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Comerica Bank

 

500 Woodward Avenue

 

7th Floor, MC 3256

 

Detroit, MI  48226

 

Attn: Casey Ostrander

 

Telephone:

(313) 222-5286

 

Telecopy:

(313) 222-9295

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Christopher Aitkin

 

 

 

Name: Christopher Aitkin

 

 

Title: Associate Director

 

 

 

 

 

 

 

By:

/s/ Edward J. Cripps

 

 

 

Edward J. Cripps

 

 

Director

 

 

 

Commitment Amount:

 

 

 

$5,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

UBS Loan Finance LLC

 

677 Washington Blvd.

 

Stamford, CT 06901

 

Attn:    Christopher Aitkin

 

Telephone:

(203) 719-3845

 

Telecopy:

(203) 719-3888

 

--------------------------------------------------------------------------------